 

Exhibit 10.1

 
LOAN AGREEMENT
 
among
 
LIBERATED SYNDICATION INC.,
 
WEBMAYHEM, INC. and
 
PAIR NETWORKS, INC.
 
and
 
FIRST COMMONWEALTH BANK
 
DECEMBER 27, 2017
 



 
 
 TABLE OF CONTENTS

 

SECTION

 
PAGE
 
 
ARTICLE I DEFINITIONS
1
1.01
Certain Definitions.
1
1.02
Construction and Interpretation.
12
ARTICLE II THE CREDIT FACILITIES
13
2.01
The Revolving Credit Facility Commitment.
13
2.02
Term Loan.
15
2.03
Letters of Credit.
15
2.04
Interest Rates.
17
2.05
Selection of Interest Rate Options.
20
2.06
Late Charge.
20
2.07
Fees and Expenses.
20
2.08
Payments; Prepayments.
20
2.09
Loss of Margin.
22
2.1
Loan Account.
23
2.11
Security.
23
2.12
Indemnity.
23
ARTICLE III REPRESENTATIONS AND WARRANTIES
24
3.01
Organization and Qualification; No Subsidiaries.
24
3.02
Authority; Power to Carry on Business; Licenses.
24
3.03
Execution and Binding Effect.
24
3.04
Absence of Violations.
24
3.05
Authorizations and Filings.
25
3.06
Ownership and Control.
25
3.07
Officers, Directors and Business.
25
3.08
Title to Property.
25
3.09
Financial Information.
25
3.1
Taxes.
25
3.11
Contracts.
26
3.12
Litigation.
26
3.13
Laws.
26
3.14
ERISA.
26
3.15
Patents, Licenses, Franchises.
26
3.16
Use of Proceeds.
26
3.17
Margin Stock.
26
3.18
No Material Adverse Change.
27
3.19
Security Interest.
27
3.2
Labor Controversies.
27
3.21
Solvency.
27
3.22
Anti-Terrorism Laws.
27
3.23
Governmental Regulation.
28
3.24
Accurate and Complete Disclosure; Continuing Representations and Warranties.
28
ARTICLE IV CONDITIONS OF LENDING
28
4.01
Representations and Warranties; Events of Default and Potential Defaults.
28

 
 
-i-

 
 
4.02
Loan Documents.
29
4.03
UCC Financing Statements.
29
4.04
Other Documents and Conditions.
29
4.05
Details, Proceedings and Documents.
31
4.06
Fees and Expenses.
31
ARTICLE V AFFIRMATIVE COVENANTS
31
5.01
Reporting and Information Requirements.
31
5.02
Preservation of Existence and Franchises.
33
5.03
Maintenance of Insurance.
33
5.04
Maintenance of Property.
34
5.05
Payment of Liabilities.
34
5.06
Financial Accounting Practices.
34
5.07
Compliance with Laws.
34
5.08
Continuation of and/or Change in Business.
34
5.09
Use of Proceeds.
35
5.1
Lien Searches.
35
5.11
Compliance with Licensing Bodies.
35
5.12
Further Assurances.
35
5.13
Operating Accounts.
35
5.14
Financial Covenants.
35
5.15
Pension Plans.
36
ARTICLE VI NEGATIVE COVENANTS
36
6.01
Liens.
36
6.02
Indebtedness.
37
6.03
Guarantees and Contingent Liabilities.
37
6.04
Loans and Investments; Subsidiaries.
38
6.05
Distributions.
38
6.06
Transactions with Affiliates.
39
6.07
Indemnification and other Payments.
39
6.08
Disposition of Assets.
39
6.09
Anti-Terrorism Laws.
39
6.1
Margin Stock.
40
6.11
Merger; Consolidation; Business Acquisitions.
40
6.12
Double Negative Pledge.
40
6.13
Sale/Leaseback.
40
6.14
Ownership and Control.
40
6.15
Fiscal Year.
40
6.16
Modifications to Material Documents.
40
ARTICLE VII DEFAULTS
41
7.01
Events of Default.
41
7.02
Consequences of an Event of Default.
43
7.03
Other Remedies.
43
ARTICLE VIII MISCELLANEOUS
44

 
 
-ii-

 
 
8.01
Business Days.
44
8.02
Amendments and Waivers.
44
8.03
No Implied Waiver; Cumulative Remedies.
44
8.04
Notices.
45
8.05
Expenses; Taxes; Attorney’s Fees.
45
8.06
Proceedings, Etc.
46
8.07
No Third Party Rights.
46
8.08
Severability.
46
8.09
Governing Law; Consent to Jurisdiction.
46
8.1
Prior Understandings.
46
8.11
Duration; Survival.
46
8.12
Counterparts.
47
8.13
Successors and Assigns.
47
8.14
No Third Party Beneficiaries.
47
8.15
Participation and Assignment.
47
8.16
Exhibits.
47
8.17
Headings.
47
8.18
Indemnity.
48
8.19
Limitation of Liability.
48
8.2
Confidentiality.
48
8.21
Payment of Obligations; Joint and Several Obligations of Borrowers.
49
8.22
Relative Priority of Security Interests; Limitation of Certain Liabilities.
49
8.23
Waiver of Trial by Jury.
49

 
 
 
 
 
LIST OF EXHIBITS AND SCHEDULES
 
Exhibits:
 
Exhibit A – Form of Loan Request
Exhibit B – Form of Compliance Certificate
 
 
Schedules:
 
Schedule 1.1(A) – Pricing Matrix
Schedule 1.1(B) – Description of the Transaction
Schedule 3.06 – Ownership and Control
Schedule 3.07 – Officers, Directors and Business
Schedule 3.15 – Patents, Licenses, Franchises
Schedule 6.01 – Liens
Schedule 6.02 – Indebtedness
 
 
-iii-

 
 
LOAN AGREEMENT
 
THIS LOAN AGREEMENT (this “Agreement”), is effective as of December 27, 2017
among LIBERATED SYNDICATION INC., a Nevada corporation (“Libsyn”), WEBMAYHEM,
INC., a Pennsylvania corporation (“Webmayhem”), and PAIR NETWORKS, INC., a
Pennsylvania corporation (“Pair Networks” and, together with Libsyn and
Webmayhem, the “Borrowers” and each, a “Borrower”), and FIRST COMMONWEALTH BANK,
a Pennsylvania bank and trust company (the “Bank”).
 
BACKGROUND:
 
The Borrowers have requested that the Bank extend certain credit facilities to
the Borrowers, and the Bank is willing to do so on the terms and subject to the
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.01        Certain Definitions.
 
In addition to other words and terms defined elsewhere in this Agreement, the
following words and terms have the following meanings, respectively, unless the
context otherwise clearly requires:
 
“Adjusted EBITDA” means:
 
(i)           on the last day of the first full fiscal quarter following the
Closing Date, EBITDA for such quarter divided by 0.25;
 
(ii)           on the last day of the second full fiscal quarter following the
Closing Date, (A) the sum of EBITDA for such quarter and for the preceding
quarter, divided by (B) 0.50;
 
(iii)         on the last day of the third full fiscal quarter following the
Closing Date, (A) the sum of EBITDA for such quarter and the preceding two
quarters, divided by (B) 0.75; and
 

(iv)         on the last day of the fourth full fiscal quarter following the
Closing Date, and thereafter, trailing four quarter EBITDA.
 
“Adjusted Fixed Charges” means:
 
(i)           on the last day of the first full fiscal quarter following the
Closing Date, Fixed Charges for such quarter, with items (i) and (ii) from the
definition of Fixed Charges for such period divided by 0.25;
 
(ii)        on the last day of the second full fiscal quarter following the
Closing Date, the sum of Fixed Charges for such quarter and the preceding
quarter, with the sum of items (i) and (ii) from the definition of Fixed Charges
for such period divided by 0.50;
 
 

 
 
(iii)           on the last day of the third full fiscal quarter following the
Closing Date, the sum of Fixed Charges for such quarter and the preceding two
quarters, with the sum of items (i) and (ii) from the definition of Fixed
Charges for such period divided by 0.75; and
 
(iv)           on the last day of the fourth full fiscal quarter following the
Closing Date, trailing four quarter Fixed Charges.
 
“Affiliate” as to any Person means any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds twenty-five percent (25%) or more
of any class of the voting or other Equity Interests of such Person, or (iii)
twenty-five percent (25%) or more of any class of voting interests or other
Equity Interests of which is beneficially owned or held, directly or indirectly,
by such Person. Control, as used in this definition, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, including the power to elect a majority of
the directors or trustees of a corporation or trust, as the case may be.
 
“Agreement” is defined in the preamble hereof and includes all amendments,
restatements, modifications and supplements hereto from time to time, including
all schedules and exhibits.
 
“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act, the Laws comprising or
implementing the Bank Secrecy Act, and the Laws administered by the United
States Treasury Department’s Office of Foreign Asset Control (as any of the
foregoing Laws may from time to time be amended, renewed, extended, or
replaced).
 
“Applicable Rate” means the rate per annum equal to (i) in the case of Revolving
Credit Loans, the sum of the LIBOR Rate plus the Applicable Margin or the Prime
Rate plus the Applicable Margin, as determined pursuant to Section 2.04 hereof,
and (ii) in the case of the Term Loan, the sum of the LIBOR Rate plus the
Applicable Margin.
 
“Applicable Margin” means, as applicable:
 
(a)           the percentage spread to be added to the Prime Rate applicable to
Revolving Credit Loans under the Prime Rate Option based on the Borrowers’ Cash
Balance as of the most recent fiscal quarter ended according to the pricing grid
on Schedule 1.1(A) below the heading “Applicable Prime Rate Margin;” or
 
(b)           the percentage to be added to the LIBOR Rate applicable to
Revolving Credit Loans under the LIBOR Rate Option, and the percentage to be
added to the LIBOR Rate applicable to the Term Loan, in each case based on the
Borrowers’ Cash Balance as of the most recent fiscal quarter ended according to
the pricing grid on Schedule 1.1(A) below the heading “Applicable LIBOR Margin.”
 
“Asset Sale” any Disposition of property or series of related Dispositions of
property, excluding any such Disposition permitted by Section 6.08 hereof.
 
“Bank” means First Commonwealth Bank, a Pennsylvania bank and trust company with
an office at 437 Grant Street, Frick Building, Suite 1600, Pittsburgh, PA 15219.
 
“Borrower” and “Borrowers” are defined in the preamble to this Agreement.
 
 
-2-

 
 
“Borrowers’ Cash Balance” means, as of the date of determination, the Borrowers’
cash on deposit at the Bank on such date.
 
“Borrowing Date” means, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.
 
“Borrowing Tranche” means specified portions of Loans outstanding as follows:
(i) any Loans to which a LIBOR Rate Option applies that have the same Interest
Period shall constitute one Borrowing Tranche, and (ii) all Loans to which the
Prime Rate applies shall constitute one Borrowing Tranche.
 
“Business Day” means any day other than a Saturday or Sunday or a legal holiday
on which commercial banks are authorized or required to be closed for business
in Pittsburgh, Pennsylvania.
 
“Capital Expenditures” means all expenditures made or liabilities incurred by
any Borrower that are, in accordance with GAAP, treated as a capital expenditure
and not as an expense item for the year in which they were made or incurred, as
the case may be, in each case excluding any such expenditures made to restore,
replace or rebuild property following any damage, loss, destruction or
condemnation, to the extent such expenditures are made with insurance or
condemnation proceeds.
 
“Capital Lease” means any lease of any tangible or intangible property (whether
real, personal or mixed), however denoted, that is required by GAAP to be
reflected as a liability on the balance sheet of the lessee.
 
“Capitalized Lease Obligation” means, with respect to each Capital Lease, the
amount of the liability reflecting the aggregate discounted amount of future
payments under such Capital Lease calculated in accordance with GAAP and
Statement of Financial Accounting Standards No. 13 (as supplemented and modified
from time to time), and any corresponding future interpretations by the
Financial Accounting Standards Board or any successor thereto.
 
“Cash Equivalent” as to any Person, means (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition by such Person, (b) time deposits and
certificates of deposit of any commercial bank having, or which is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States, any State thereof or, the District of Columbia or any foreign
jurisdiction having capital, surplus and undivided profits aggregating in excess
of $500,000,000, having maturities of not more than one year from the date of
acquisition by such Person, (c) repurchase obligations with a term of not more
than 90 days for underlying securities of the types described in clause (a)
above entered into with any bank meeting the qualifications specified in clause
(b) above, (d) commercial paper issued by any issuer rated at least A-1 by S&P
or at least P-1 by Moody's (or carrying an equivalent rating by a nationally
recognized rating agency if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally), and in each case
maturing not more than one year after the date of acquisition by such Person or
(e) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (d) above.
 
“Closing” means the closing of the transactions provided for in this Agreement
on the Closing Date.
 
“Closing Date” means December 27, 2017, or such other date upon which the
parties may agree.
 
 
-3-

 
 
“Code” means the Internal Revenue Code of 1986 as amended along with the rules,
regulations, decisions and other official interpretations in connection
therewith.
 
“Collateral” is defined in Section 3.19 hereof.
 
“Commitment Fees” means the Revolving Credit Facility Commitment Fee and the
Term Loan Commitment Fee.
 
“Commitments” means the Revolving Credit Facility Commitment and the Term Loan
Commitment.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Control” means (a) the power to vote at least 50% of the outstanding shares of
any class of stock of a corporation or equity, membership or ownership interest
in any partnership, limited partnership, limited liability company or other
business entity, or (b) the beneficial ownership of at least 50% of (i) the
outstanding shares of any class of stock of a corporation or (ii) of any
outstanding equity, membership or ownership interest in any other Person, or (c)
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, including the power to
elect a majority of the directors or trustees of a corporation or trust, as the
case may be.
 
“Default Rate” is defined in Section 2.04(e) hereof.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (whether in one transaction or in a series of transactions, and
including any sale and leaseback transaction) of any property, or the granting
of any option or other right to do any of the foregoing, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.
 
“Distributions” means, for the period of determination, (i) all distributions of
cash, securities or other property on or in respect of any Equity Interest in
any Borrower, (ii) all purchases, redemptions or other acquisitions by a
Borrower of any Equity Interest in such Borrower, determined in accordance with
GAAP, (iii) any payment, loan or advance to an Equity Interest holder of a
Borrower, whether in the capacity as an equity owner or otherwise, except
current salaries or other current compensation, the payment of which is not
otherwise restricted under the Loan Documents, paid in the ordinary course of
business, consistent with past practice, any payment of principal, interest,
fees or other amounts in respect of any Indebtedness owed such Borrower to an
Equity Interest holder of such Borrower; and any forgiveness or release without
adequate consideration by a Borrower of any indebtedness or other obligation
owing to such Borrower by an Equity Interest holder of such Borrower.
 
“EBITDA” means, for the period of determination (i) Net Income of Borrowers;
plus (ii) depreciation, amortization and other non-cash charges (including stock
issuances and stock options); plus (iii) Interest Expense; plus (iv) all income,
capital or profits taxes (including franchise and similar taxes), including tax
distributions;plus (or minus) (v) other extraordinary, unusual or non-recurring
expenses (or credits), subject to review by the Bank in its reasonable
discretion, all determined in accordance with GAAP.
 
“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership (or profit) interests in a Person (other than a
corporation), securities convertible into or exchangeable for shares of capital
stock of (or other ownership or profit interests in) such Person, and any and
all warrants, rights or options to purchase any of the foregoing, whether voting
or nonvoting, and whether or not such shares, warrants, options, rights or other
interests are authorized or otherwise existing on any date of determination.
 
 
-4-

 
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
as of the date of this Agreement and as amended from time to time in the future,
and any successor statute of similar impact, and the rules and regulations
thereunder, or from time to time in effect.
 
“ERISA Affiliate” means a Person who is under common control with any Borrower
within the meaning of Section 414(b) of the Code including, but not limited to,
a subsidiary of a Borrower.
 
“ERISA Event” shall mean (i) with respect to a Pension Plan, a reportable event
under Section 4043 of ERISA as to which event (after taking into account notice
waivers provided for in the regulations) there is a duty to give notice to the
PBGC; (ii) a withdrawal by any Borrower or any member of the ERISA Group from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (iii) a complete or partial withdrawal by any Borrower or any
member of the ERISA Group from a Multiemployer Plan, notification that a
Multiemployer Plan is in reorganization, or occurrence of an event described in
Section 4041A(a) of ERISA that results in the termination of a Multiemployer
Plan; (iv) the filing of a notice of intent to terminate a Pension Plan, the
treatment of a Pension Plan amendment as a termination under Section 4041(e) of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan; (v) an event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; or (vi) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon Borrower or any member of the ERISA Group.
 
“ERISA Group” means, at any time, any Borrower and other Loan Parties and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control and all other entities which,
together with any Borrower and other Loan Parties, are treated as a single
employer under Section 414 of the Code or Section 4001(b)(1) of ERISA.
 
“Event of Default” means any of the Events of Default described in Section 7.01
hereof and referred to therein as an “Event of Default”.
 
“Excess Liquidity” means, for the period of determination, cash and Cash
Equivalents as shown on the Borrowers’ consolidated balance sheet in excess of
Four Million Six Hundred Thousand Dollars ($4,600,000.00).
 
“Excess Liquidity Application Date” means the date that is no later than five
(5) Business Days after the date on which the annual financial statements that
the Borrowers are required to deliver to the Bank pursuant to Section 5.01(a)
hereof, for the year with respect to which Excess Liquidity is being determined,
are required to be delivered to the Bank.
 
“Excess Interest” is defined in Section 2.04(h) hereof.
 
“Executive Order No. 13224” means Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
 
 
-5-

 
 
“Excluded Swap Obligation” means, with respect to any guarantor of a Swap
Obligation, including the grant of a security interest to secure the guaranty of
such Swap Obligation, any Swap Obligation if, and to the extent that, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty or grant of such security interest becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Swap Obligation or security interest is or becomes illegal.
 
“Fixed Charges” means, for the period of determination, the sum of: (i) all
scheduled payments of principal of the Obligations paid during such period, to
the extent there is an equivalent, permanent reduction in the Commitments
hereunder; (ii) net cash interest expense for such period; (iii) income taxes
paid or payable; (iv) Distributions paid in cash, to the extent permitted
hereunder; (v) all fees paid to the Bank under any Loan Document; and (vi)
Unfinanced Capital Expenditures, in each case determined in accordance with
GAAP.
 
“Fixed Charges Coverage Ratio” means, for the period of determination, the ratio
of Adjusted EBITDA to Adjusted Fixed Charges, in each case determined in
accordance with GAAP.
 
“GAAP” means generally accepted accounting principles (as such principles may
change from time to time), which shall include the official interpretations
thereof by the Financial Accounting Standards Board, applied on a consistent
basis as to classification of items and amounts.
 
“Guarantor” or “Guarantors” means, singularly or collectively, as the context
may require, any Person that executes and delivers to the Bank a Guaranty
Agreement on or after the date hereof.
 
“Guaranty” or “Guaranties” means, singularly or collectively, as the context may
require, any obligation of a Person guaranteeing or in effect guaranteeing any
liability or obligation of any other Person in any manner, whether directly or
indirectly, including any agreement to indemnify or hold harmless any other
Person, any performance bond or other suretyship arrangement and any other form
of assurance against loss, except endorsement of negotiable or other instruments
for deposit or collection in the ordinary course of business.
 
“Guaranty Agreement” or “Guaranty Agreements” means, singularly or collectively,
as the context may require, any guaranty and suretyship agreement executed and
delivered to the Bank on or after the date hereof in connection with this
Agreement, as each may be amended, modified, supplemented or restated from time
to time.
 
“Indebtedness” means, as to any Person at any time, without duplication, any and
all indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money,
(ii) amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility, (iii) reimbursement obligations (contingent or
otherwise) under any letter of credit or hedge agreement, (iv) any other
transaction (including forward sale or purchase agreements, capitalized leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not represented by a promissory note
or other evidence of indebtedness and which are not more than sixty (60) days
past due), or (v) any Guaranty of Indebtedness for borrowed money.
 
“Indemnified Liabilities” shall have the meaning set forth in Section 8.18
hereof.
 
 
 
-6-

 
 
“Indemnitees” shall have the meaning set forth in Section 8.18 hereof.
 
“Interest Period” means the period of time selected by the Borrowers in
connection with, and to apply to, any election permitted hereunder by the
Borrowers to have Loans bear interest under the LIBOR Rate Option. Subject to
the last sentence of this definition, such period shall be in one, two, three or
six months, as selected by the Borrowers. Such Interest Period shall commence on
the effective date of such Interest Rate Option, which shall be (i) the date on
which a Loan is made, or (ii) the date of renewal of, or conversion to, the
LIBOR Rate Option, if the Borrowers are renewing or converting to the LIBOR Rate
Option applicable to any outstanding Loans. Notwithstanding the second sentence
hereof: (A) any Interest Period that would otherwise end on a date that is not a
Business Day shall be extended to the next succeeding Business Day, unless such
Business Day falls in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (B) the Borrowers may
not select, convert or renew an Interest Period for any portion of the Loans
that would end after the Revolving Credit Expiry Date, the Term Loan Maturity
Date.
 
“Interest Rate Option” means the LIBOR Rate Option or the Prime Rate Option.
 
“Law” means any applicable law (including common law), constitution, statute,
treaty, regulation, rule, ordinance, order, injunction, writ, decree or award of
any Official Body.
 
“Letters of Credit” means any and all letters of credit issued by the Bank
pursuant to this Agreement.
 
“Letter of Credit Sublimit” means the sum of Five Hundred Thousand Dollars
($500,000.00).
 
“LIBOR Rate” means a variable interest rate per annum (rounded upwards, if
necessary to the nearest one hundredth of one percent (1/100th of 1%)) equal to
ICE Benchmark Administration LIBOR Rate (“ICE LIBOR”), as published by Bloomberg
(or such other commercially available source providing quotations of ICE LIBOR
as may be designated by the Bank from time to time) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of the applicable
Interest Period, for United States dollar deposits with a term equivalent to
such Interest Period or, (y) if such rate is not available, the rate of interest
per annum determined by the Bank to be the average rate per annum at which
United States dollar deposits in a similar amount are offered for such Interest
Period by major banks in the London interbank deposit market at approximately
11:00 a.m. London time two (2) Business Days prior to the commencement of the
Interest Period. Notwithstanding the foregoing, if the LIBOR Rate, as determined
herein, would be less than zero (0.00), such LIBOR Rate shall be deemed to be
zero (0.00) for purposes of this Agreement.
 
“LIBOR Rate Option” means option of the Borrowers to have Loans bear interest at
the LIBOR Rate plus the Applicable Margin.
 
“Lien” means any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature including, but
not limited to, any conditional sale or title retention arrangement, and any
assignment, deposit arrangement or lease intended as, or having the effect of,
security for Indebtedness.
 
“Loan” or “Loans” means, singularly or collectively, as the context may require,
the loan or loans made by the Bank to the Borrowers under this Agreement,
including, but not limited to, the Revolving Credit Loan, the Term Loan, and any
other credit to the Borrowers extended by the Bank in accordance with Article II
hereof, as evidenced by the Notes.
 
 
-7-

 
 
“Loan Account” means that as set forth in Section 2.10 hereof.
 
“Loan Document” or “Loan Documents” means, singularly or collectively, as the
context may require, (i) this Agreement, (ii) the Notes, (iii) the Notice of
Waiver, (iv) the Security Agreement, (v) the UCC financing statements filed in
accordance with the Security Agreement, (vi) any Guaranty Agreement, and (vii)
any and all other documents, instruments, certificates and agreements executed
and delivered in connection with this Agreement, as any of them may be amended,
modified, extended or supplemented from time to time.
 
“Loan Request” is defined in Section 2.01(c) hereof.
 
“Material Adverse Change” means any set of circumstances or events which has any
Material Adverse Effect upon (a) the business, operations, condition (financial
or otherwise) of the Borrowers or the Collateral; (b) the ability of a Borrowers
to punctually perform any of its payment or other obligations under this
Agreement or any other Loan Document; (c) the legality, validity or
enforceability of the obligations of any Borrower under this Agreement or any
other Loan Document; or (d) the ability of the Bank to exercise its rights and
remedies with respect to, or otherwise realize upon, the Collateral or any other
security for the Obligations.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, condition (financial or otherwise) of a Borrower or the Collateral;
(b) the ability of a Borrower to punctually perform any of its payment or other
obligations under this Agreement or any other Loan Document; (c) the legality,
validity or enforceability of the obligations of any Borrower under this
Agreement or any other Loan Document; or (d) the ability of the Bank to exercise
its rights and remedies with respect to, or otherwise realize upon, the
Collateral or any other security for the Obligations.
 
“Maximum Rate” is defined in Section 2.04(h) hereof.
 
“Net Cash Proceeds” means (a) in connection with any Asset Sale or any Recovery
Event, the proceeds therefrom in the form of cash and Cash Equivalents
(including any such proceeds actually received from deferred payments), net of
attorneys’ fees, accountants’ fees, amounts required to be reserved for
indemnification, adjustment of purchase price or similar obligations pursuant to
the agreements governing such Asset Sale, amounts required to be applied to the
repayment of debt secured by a Permitted Lien on any asset that is the subject
of such Asset Sale or Recovery Event (other than any Lien pursuant to the
Security Agreement) and other customary fees and expenses actually incurred in
connection therewith and net of taxes paid (after taking into account any
available tax credits or deductions and any tax sharing arrangements), and (b)
in connection with any issuance or sale of Equity Interests or any incurrence of
Indebtedness, the cash proceeds received from such issuance or incurrence, net
of attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.
 
“Net Income” means, for the period of determination, net income or loss (after
taxes) of Borrowers excluding, however, extraordinary gains or losses, in each
case determined in accordance with GAAP.
 
“Note” or “Notes” means, singularly or collectively as the context may require,
the Revolving Credit Note, the Term Loan Note, any other note or notes of the
Borrowers executed and delivered pursuant to this Agreement, together with all
extensions, renewals, refinancings or refundings in whole or in part, as
amended, modified, supplemented or restated from time to time.
 
“Notice of Waiver” means the Notice of Waiver of Rights Regarding Warrants of
Attorney, Execution Rights, and Waiver of Rights to Prior Notice and Judicial
Hearing, dated of even date herewith, executed by the Borrowers for the benefit
of the Bank, as may be amended, modified, restated or supplemented from time to
time.
 
 
-8-

 
 
“Notices” shall have the meaning set forth in Section 8.04 hereof.
 
“Obligations” means, collectively, (A) all Indebtedness, whether of principal,
interest, fees, expenses or otherwise, of the Borrowers to the Bank, whether now
existing or hereafter incurred including, but not limited to, future loans and
advances, if any, under this Agreement, the Notes and the other Loan Documents,
as the same may be amended from time to time, together with any and all
extensions, renewals, refinancings or refundings thereof in whole or in part;
(B) all other obligations for the repayment of borrowed money, whether of
principal, interest, fees, expenses or otherwise, of the Borrowers to the Bank,
whether now existing or hereafter incurred, whether under letters or advices of
credit, lines of credit, other financing arrangements or otherwise (including,
but not limited to, any obligations arising as a result of any overdrafts),
whether or not related to this Agreement or to the Notes, whether or not
contemplated by the Bank or the Borrowers at the date hereof and whether direct,
indirect, matured or contingent, joint or several, or otherwise, together with
any and all extensions, renewals, refinancings or refundings thereof in whole or
in part; (C) all liabilities or obligations arising out of or in connection with
overdrafts on deposit or other accounts or out of electronic funds transfers
(whether by wire or wire transfer through automated clearing houses or
otherwise) or out of the return unpaid of, or other failure of the Bank to
receive final payment for, any check, item, instrument, payment order or other
deposit or credit to a deposit or other account, or out of the Bank’s
non-receipt of or inability to collect funds or otherwise not being made whole
in connection with depository or other similar arrangements; (D) all liabilities
or obligations arising out of or in connection with treasury management services
or Rate Management Obligations;(E) all costs and expenses including, without
limitation, reasonable attorneys’ fees and legal expenses, incurred by the Bank
in the collection of any of the indebtedness referred to in clauses (A), (B),
(C) or (D) above in amounts due and owing to the Bank under this Agreement, the
Notes or the other Loan Documents; and (F) any advances made by the Bank for the
maintenance, preservation, protection or enforcement of, or realization upon,
any property or assets now or hereafter made subject to a Lien granted pursuant
to this Agreement, the Notes, the other Loan Documents or pursuant to any
agreement, instrument or note relating to any of the Obligations, including,
without limitation, advances for taxes, insurance, repairs and the like. The
foregoing notwithstanding, the term “Obligations” shall not include any Excluded
Swap Obligation.
 
“Official Body” means any government or political subdivision or any agency,
authority, bureau, central bank, board, commission, department or
instrumentality of either, or any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic.
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Title IV of ERISA.
 
“Pension Plan” means at any time an “employee pension benefit plan” (as such
term is defined in Section 3(2) of ERISA) (including a “multiple employer plan”
as described in Sections 4063 and 4064 of ERISA, but not a Multiemployer Plan)
which is covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 or Section 430 of the Code and either (i) is
sponsored, maintained or contributed to by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five years been sponsored, maintained or contributed to by any entity
which was at such time a member of the ERISA Group for employees of any entity
which was at such time a member of the ERISA Group, or in the case of a
“multiple employer” or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.
 
“Permitted Lien” and “Permitted Liens” are defined in Section 6.01 hereof.
 
“Person” means an individual, corporation, limited liability company,
partnership, joint venture, trust, or unincorporated organization or government
or agency or political subdivision thereof.
 
 
-9-

 
 
“Plan” means any deferred compensation program, including both single and
multi-employer plans, subject to Title IV of ERISA and established and
maintained for employees, officers or directors of the Borrowers, any subsidiary
of any Borrower or any ERISA Affiliate.
 
“Pledge Agreement” means the Pledge Agreement of even date herewith made by
Libsyn for the benefit of the Bank, as amended, modified, supplemented or
restated from time to time.
 
“Potential Default” means any event or condition which with notice, passage of
time or determination by the Bank, or any combination of the foregoing, would
constitute an Event of Default.
 
“Prime Rate” means the prime rate of interest as published in The Wall Street
Journal; provided, however, that if The Wall Street Journal ceases to publish
such rate, then the interest rate shall be determined by reference to a
comparable publication designated by Bank. The Prime Rate may or may not be the
most favorable rate charged by the Bank to its customers from time to time. For
any Loan made at the Prime Rate, the interest rate shall change simultaneously
with changes to the Prime Rate.
 
“Prime Rate Option” means the option of the Borrowers to have Loans bear
interest at the Prime Rate plus the Applicable Margin.
 
“Prohibited Transaction” means any transaction which is prohibited under Section
4975 of the Code or Section 406 of ERISA and not exempt under Section 4975 of
the Code or Section 408 of ERISA.
 
“Purchase Agreement” means the Stock Purchase Agreement dated as of December 27,
2017 between Libsyn and the Seller named therein, as the same may be amended,
modified, supplemented or restated from time to time, pursuant to which Holdings
is acquiring certain Equity Interests from Seller.
 
“Rate Management Agreement” means any agreement, device or arrangement providing
for payments which are related to fluctuations in interest rates, exchange
rates, forward rates or equity prices, including without limitation, any ISDA
Master Agreement between a Borrower and the Bank.
 
“Rate Management Obligation” means any and all obligations of the Borrowers to
the Bank under or in connection with (i) any and all Rate Management Agreements,
and (ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Rate Management Agreement.
 
“Recovery Event” means any settlement of or payment to a Borrower with respect
to any property or casualty insurance claim or any condemnation proceeding
relating to any asset of such party.
 
“Reinvestment Notice” means a written notice executed by an officer of a
Borrower stating that no Event of Default has occurred and is continuing and
that the Borrower intends to use all or a specified portion of the Net Cash
Proceeds of a Recovery Event to acquire or repair operating assets used or
useful in the Borrower's business.
 
“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder, except any such event as to which the provision
for thirty (30) days’ notice to the PBGC is waived under applicable regulations.
 
“Required Deductions” is defined in Section 2.08(a) hereof.
 
 
-10-

 
 
“Reserve Requirement” means the percentage that the Bank determines to be the
maximum reserve requirement (including, without limitation, any emergency,
marginal, special or supplemental reserve requirement) prescribed for so-called
"Eurocurrency liabilities" (or any other category of Eurocurrency funding)
prescribed by the Board of Governors of the Federal Reserve System (or under any
successor regulation that the Bank determines to be applicable) with each change
in such maximum reserve requirement automatically, immediately and without
notice changing the LIBOR Rate thereafter applicable to each LIBOR Rate Option.
 
“Revolving Credit Expiry Date” means December 27, 2022.
 
“Revolving Credit Facility Amount” means Two Million Dollars ($2,000,000.00).
 
“Revolving Credit Facility Commitment” is defined in Section 2.01(a) hereof.
 
“Revolving Credit Facility Commitment Fee” is defined in Section 2.07 hereof.
 
“Revolving Credit Loan” or “Revolving Credit Loans”, singularly or collectively
as the context may require, shall have the meaning forth in Section 2.01(a)
hereof.
 
“Revolving Credit Note” means the Revolving Credit Note of the Borrowers,
executed and delivered pursuant to Section 2.01(b) of this Agreement, together
with all extensions, renewals, refinancings or refundings, in whole or in part,
as may be amended, modified, supplemented or restated from time to time.
 
“Security Agreements” means, collectively, (i) the Security Agreement made by
the Borrowers for the benefit of the Bank, (ii) the Pledge Agreement, and (iii)
each other agreement securing the Obligations or granting a Lien in favor of the
Bank in respect of such Obligations, each dated of even date herewith and each
as amended, modified, supplemented or restated from time to time.
 
“Solvent” means, with respect to any Person on a particular date, that on such
date (i) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (ii) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (iii) such
Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (iv) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature, and (v) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
 
“Swap Obligation” means any Rate Management Obligation that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act, as amended
from time to time.
 
“Termination Event” means (i) a Reportable Event, (ii) the termination of a
single employer Plan or the treatment of a single employer Plan amendment as the
termination of such Plan under Section 4041 of ERISA, or the filing of a notice
of intent to terminate a single employer Plan, or (iii) the institution of
proceedings to terminate a single employer Plan by the PBGC under Section 4042
of ERISA, or (iv) the appointment of a trustee to administer any single employer
Plan.
 
 
-11-

 
 
“Term Loan” is defined in Section 2.02(a) hereof.
 
“Term Loan Commitment” is defined in Section 2.02(a) hereof.
 
“Term Loan Commitment Fee” is defined in Section 2.07 hereof.
 
“Term Loan Facility Amount” means Eight Million Dollars ($8,000,000.00).
 
“Term Loan Maturity Date” means December 27, 2022.
 
“Term Loan Note” means the Term Loan Note of the Borrowers, executed and
delivered pursuant to Section 2.02(a) of this Agreement, together with all
extensions, renewals, refinancings or refundings, in whole or in part, as may be
amended, modified, supplemented or restated from time to time.
 
“Transaction” means the transactions described on Schedule 1.1(B) attached
hereto.
 
“UCC” means the Uniform Commercial Code or other similar Law as in effect on the
date of this Agreement and as amended from time to time, of the Official Body
having jurisdiction with respect to all or any portion of the Collateral granted
or assigned to the Bank from time to time under or in connection with this
Agreement or the other Loan Documents.
 
“Unfinanced Capital Expenditures” means a Capital Expenditure made from
Borrowers’ internally generated cash flow.
 
“Unreimbursed Drawings” means drawings made under Letters of Credit that, for
any reason, have not been reimbursed by or on behalf of the Borrowers, whether
through borrowings of Loans hereunder or otherwise.
 
“Unused Facility Fee” is defined in Section 2.07 hereof.
 
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
 
1.02        Construction and Interpretation.
 
(a)       Construction. Unless the context of this Agreement otherwise clearly
requires, references to the plural include the singular, the singular the
plural, the part the whole and “or” has the inclusive meaning represented by the
phrase “and/or”. References in this Agreement to “judgments” of the Bank include
good faith estimates by the Bank (in the case of quantitative judgments) and
good faith beliefs by the Bank (in the case of qualitative judgments). The
definition of any document or instrument includes all schedules, attachments and
exhibits thereto and all renewals, extensions, supplements, restatements and
amendments thereof. “Hereunder”, “herein”, “hereto”, “hereof”, “this Agreement”
and words of similar import refer to this entire document; “including” is used
by way of illustration and not by way of limitation unless the context clearly
indicates to the contrary; and any action required to be taken by the Borrowers
is to be taken promptly, unless the context clearly indicates to the contrary.
 
 
 
-12-

 
 
(b)           Accounting Principles. Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters and all financial statements to be delivered pursuant to this Agreement
shall be made and prepared in accordance with GAAP (including principles of
consolidation, where appropriate), and all accounting or financial terms shall
have the meanings ascribed to such terms by GAAP; provided, however, that except
as otherwise provided herein, all accounting terms used in Section 5.14 (and all
defined terms used in the definition of any accounting terms used in Section
5.14) shall have the meaning given to such terms (and defined terms) under GAAP
as in effect on the date hereof applied on a basis consistent with those used in
preparing the annual financial statements of Borrowers referred to in Section
5.01(a). In the event of any change after the date hereof in GAAP, and if such
change would result in the inability to determine compliance with the financial
covenants set forth in Section 5.14 based upon the Borrowers’ regularly prepared
financial statements by reason of the preceding sentence, then the parties
hereto agree to endeavor, in good faith, to agree upon an amendment to this
Agreement that would adjust such financial covenants in a manner that would not
affect the substance thereof, but would allow compliance therewith to be
determined in accordance with the Borrowers’ financial statements at that time.
 
ARTICLE II
 
THE CREDIT FACILITIES
 
2.01        The Revolving Credit Facility Commitment.
 
(a)       Revolving Credit Loans. (i) Subject to the terms and conditions and
relying upon the representations and warranties set forth in this Agreement, the
Notes and the other Loan Documents, the Bank agrees (the “Revolving Credit
Facility Commitment”) to make loans (a “Revolving Credit Loan” or the“Revolving
Credit Loans”) to the Borrowers at any time or from time to time on or after the
Closing Date and to and including the Business Day immediately preceding the
Revolving Credit Expiry Date in an aggregate principal amount which shall not
exceed at any one time outstanding the Revolving Credit Facility Amount, less
the amount available to be drawn on all unexpired Letters of Credit, and less
all Unreimbursed Drawings. Within the limits of time and amounts set forth in
this Section 2.01, and subject to the other provisions of this Agreement
including, without limitation, the Bank’s right to demand repayment of the
Revolving Credit Loans upon the occurrence of an Event of Default, the Borrowers
may borrow, repay and reborrow under this Section 2.01.
 
(b)      Revolving Credit Note. The obligations of the Borrowers to repay the
unpaid principal amount of the Revolving Credit Loans made to the Borrowers by
the Bank and to pay interest on the unpaid principal amount thereof will be
evidenced in part by a Revolving Credit Note of the Borrowers, dated the Closing
Date, in form and substance satisfactory to the Bank. The executed Revolving
Credit Note shall be delivered by the Borrowers to the Bank on the Closing Date.
 
(c)     Loan Requests. Except as otherwise provided herein, the Borrowers may
from time to time prior to the Revolving Credit Expiry Date request the Bank to
make Revolving Credit Loans. Except as otherwise provided herein, the Borrowers
may from time to time prior to the Revolving Credit Expiry Date request the Bank
to renew or convert the Interest Rate Option applicable to existing Revolving
Credit Loans. In each such case, the Borrowers shall deliver to the Bank a duly
completed request substantially in the form of Exhibit A attached hereto or a
request by telephone immediately confirmed in writing by letter, facsimile or
email in such form (each, a “Loan Request”), it being understood that the Bank
may rely on the authority of any individual making such a request without the
necessity of receipt of such written confirmation, at the following times:
 
(i)         not later than 1:00 p.m., Pittsburgh, Pennsylvania time on the
proposed Borrowing Date with respect to the making of a Revolving Credit Loan to
which the Prime Rate Option applies;
 
(ii)         not later than 1:00 p.m., Pittsburgh, Pennsylvania time on the
second (2nd) Business Day prior to the proposed Borrowing Date with respect to
the making of a Revolving Credit Loan to which the LIBOR Rate Option applies;
 
 
 
-13-

 
 
(iii)         not later than 1:00 p.m., Pittsburgh, Pennsylvania time on the
last day of the applicable Interest Period with respect to the conversion of a
Revolving Credit Loan from the LIBOR Rate Option to the Prime Rate Option; or
 
(iv)         not later than 1:00 p.m., Pittsburgh, Pennsylvania time on the
second (2nd) Business Day prior to the proposed Borrowing Date with respect to
(i) the conversion of a Revolving Credit Loan from the Prime Rate Option to the
LIBOR Rate Option or (ii) the renewal of a Revolving Credit Loan to which the
LIBOR Rate Option applies.
 
Each Loan Request shall be irrevocable and shall specify (i) the proposed
Borrowing Date; (ii) the amount of the proposed Revolving Credit Loans that are
the subject of such request; (iii) whether the Prime Rate Option or the LIBOR
Rate Option shall apply to the Revolving Credit Loans that are the subject of
such request; and (iv) in the case of a tranche to which the LIBOR Rate Option
applies, an appropriate Interest Period for the Loans comprising such Borrowing
Tranche.
 
(d)      Making Revolving Credit Loans. Upon its receipt of a Loan Request to
fund a Revolving Credit Loan, the Bank shall fund such Revolving Credit Loan to
the Borrowers in U.S. Dollars and immediately available funds into the
designated Borrower’s account at the Bank prior to 4:00 p.m., Pittsburgh,
Pennsylvania time, on the applicable Borrowing Date.
 
(e)       Maximum Principal Balance of Revolving Credit Loans. The aggregate
principal amount of all Revolving Credit Loans outstanding shall not exceed the
Revolving Credit Facility Amount, less the amount available to be drawn on all
unexpired Letters of Credit, and less all Unreimbursed Drawings.
 
(f)       Repayment of Revolving Credit Loans. The Borrowers shall pay interest
on the outstanding principal amount of Revolving Credit Loans from and including
the date on which each Revolving Credit Loan is made, to but not including the
date the outstanding principal amount thereof is paid in full. Accrued interest
on Revolving Credit Loans to which the LIBOR Rate Option applies shall be
payable in arrears on the last day of each Interest Period for those Loans;
provided, however, that the Borrowers shall pay interest not less frequently
than quarterly. Accrued interest on Revolving Credit Loans to which the Prime
Rate Option applies shall be payable monthly in arrears on the first day of each
month, commencing on February 1, 2018 through and including December 1, 2022 and
on the Revolving Credit Expiry Date. If not sooner paid, the entire principal
balance of all outstanding Revolving Credit Loans, all unpaid accrued interest
thereon and all other sums and costs owed to the Bank by the Borrowers pursuant
to the Revolving Credit Loans, shall be immediately due and payable on the
Revolving Credit Expiry Date, without notice, presentment or demand of any kind.
 
2.02        Term Loan.
 
(a)      Term Loan Commitment. Subject to the terms and conditions and relying
upon the representations and warranties set forth in this Agreement, the Notes
and the other Loan Documents, the Bank agrees (the “Term Loan Commitment”) to
make a loan (the “Term Loan”) to the Borrowers on the Closing Date in a
principal amount equal to the Term Loan Facility Amount. The Term Loan
Commitment shall not be a revolving credit commitment, and upon repayment of any
amount of principal of the Term Loan, the Borrowers may not reborrow the same
hereunder.
 
(b)     Term Loan Note. The obligations of the Borrowers to repay the unpaid
principal amount of the Term Loan and to pay interest on the unpaid principal
amount thereof will be evidenced in part by the Term Loan Note of the Borrower,
dated the Closing Date, in form and substance satisfactory to the Bank. The
executed Term Loan Note shall be delivered by the Borrowers to the Bank on the
Closing Date.
 
 
 
-14-

 
 
(c)     Repayment of Term Loan. Commencing on March 30, 2018 and on the last day
of each June, September, December and March thereafter, through and including
September 30, 2022, the Borrowers shall make a payment of principal on the Term
Loan in the amount of Four Hundred Thousand Dollars ($400,000.00) based on a
five-year amortization period. Accrued interest on the outstanding principal
balance of the Term Loan shall be payable in arrears on the last day of each
Interest Period; provided, however, that the Borrowers shall pay interest not
less frequently than quarterly. The remaining unpaid principal balance of the
Term Loan, together with accrued interest thereon, shall be due and payable in
full on the Term Loan Maturity Date, without demand.
 
2.03        Letters of Credit.
 
(a)   Commitment to Issue Letters of Credit. Subject to the requirements set
forth below, the Borrowers may use a portion of the Revolving Credit Facility
Commitment, which portion shall not exceed the Letter of Credit Sublimit, for
the purpose of causing the Bank to issue standby Letters of Credit for the
account of any Borrower, provided that (i) the applicable Borrower shall execute
and deliver a letter of credit application and reimbursement agreement, in forms
acceptable to the Bank, and comply with any conditions to the issuance of such
Letter of Credit (including payment of any applicable fees) set forth therein;
(ii) the Bank approves the form of such Letter of Credit; (iii) such Letter of
Credit bears an expiration date not later than one year after the date of
issuance; (iv) the Bank receives a request for issuance not less than three (3)
Business Days prior to the date of issuance (unless the Bank, in its sole and
absolute discretion, agrees to shorter notice in any instance); (v) the purpose
of such Letter of Credit shall be acceptable to the Bank; and (vi) the
conditions set forth in Article IV hereof are fulfilled to the satisfaction of
the Bank as of the date of the issuance of such Letter of Credit. During the
time each Letter of Credit is issued and outstanding, the availability of
advances under the Revolving Credit Facility Commitment shall be reduced by the
face amount of such Letter of Credit (whether or not drawn).
 
(b)   Reimbursement Obligations. Borrowers are absolutely, unconditionally and
irrevocably obligated, jointly and severally, to reimburse the Bank for all
amounts drawn under each Letter of Credit. If any draft is presented under a
Letter of Credit, the payment of which is required to be made at any time on or
before the Revolving Credit Expiry date, then payment by the Bank of such draft
shall constitute a Revolving Credit Loan (which shall be a Prime Rate Loan)
hereunder and interest shall accrue from the date the Bank makes payment on such
draft under such Letter of Credit; provided, however, that if there is not then
any Revolving Credit Facility Amount in an amount at least equal to the amount
of the draw, Borrowers shall immediately reimburse the Bank for any payments
made by the Bank. If any draft is presented under a Letter of Credit, the
payment of which is required to be made after the Revolving Credit Expiry Date
or at the time when an Event of Default shall then be continuing, then Borrowers
shall immediately pay to the Bank, in immediately available funds, the full
amount of such draft together with interest thereon at the Prime Rate from the
date on which the Bank makes such payment of such draft until the date it
received full reimbursement for such payment from the Borrowers. Borrowers
further agree that the Bank may reimburse itself for any such drawing at any
time from the balance in any other account of any Borrower maintained with the
Bank.
 
(c)  Limitation on Amount. The Bank shall not be obligated or permitted under
this Section 2.03 to issue any Letter of Credit for the account of any Borrower,
to the extent that the sum of (i) the amount that would be available to be drawn
under the proposed Letter of Credit, plus (ii) the sum of all amounts available
to be drawn under all outstanding Letters of Credit, plus (iii) any Unreimbursed
Drawings, would exceed the lesser of (A) the Letter of Credit Sublimit, and (B)
the excess of the Revolving Credit Facility Amount over the aggregate principal
amount of Revolving Credit Loans outstanding.
 
 
-15-

 
 
(d)  Obligations Absolute. Borrowers obligations under this Section 2.03
(including any obligations to repay draws under Letters of Credit issued
hereunder) shall be absolute and unconditional under any and all circumstances
and irrespective of the occurrence of any Event of Default or any condition
precedent whatsoever or any setoff, counterclaim or defense to payment that any
Borrower may have or have had against the Bank or any beneficiary of a Letter of
Credit. Borrowers further agree that the Bank shall not be responsible for, and
the Borrowers reimbursement obligations shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even if such documents should in fact prove to be in any or all respects
invalid, fraudulent or forged, or any dispute between or among any Borrower, the
beneficiary of any Letter of Credit or any financial institution or other party
to which any Letter of Credit may be transferred or any claims or defenses
whatsoever of any Borrower against the beneficiary of any Letter of Credit or
any such transferee. The Bank shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit. Any action
taken or omitted by the Bank under or in connection with each Letter of Credit
and the related drafts and documents shall be binding upon Gumby’s and shall not
result in any liability on the part of the Bank, unless the Bank violates any
applicable Law regulating letters of credit.
 
(e)  Reliance by the Bank. The Bank shall be entitled to rely, and shall be
fully protected in relying upon, any Letter of Credit, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, email message, statement, order or other document believed
by it to be genuine and correct and believed by it to have been signed, sent or
made by the proper Person(s) and upon advice and statements of legal counsel,
independent accountants and other experts selected by the Bank.
 
(f)  Fees. Borrowers shall pay to the Bank all of the Bank’s standard fees and
charges for the opening, confirmation, amendment, modification, presentation or
cancellation of a Letter of Credit and otherwise in respect of a Letter of
Credit and shall execute all of the Bank’s standard agreements in connection
with the issuance of each Letter of Credit. Without limiting the generality of
the foregoing, Borrowers shall pay to the Bank a fee on the issuance of each
letter of credit, such fee to be determined pursuant to the Pricing Grid
attached hereto as Schedule 1.1(A).
 
(g)  Standard of Conduct. The Bank shall be entitled to administer each Letter
of Credit in the ordinary course of business and in accordance with its usual
practices, modified from time to time as it deems appropriate under the
circumstances, and shall be entitled to use its discretion in taking or
refraining from taking any action in connection herewith.
 
(h)  Cash Collateral Account. In the event that (i) the excess of (A) the amount
of the Revolving Credit Facility Amount, over (B) the aggregate principal amount
of the Revolving Credit Loans then outstanding is less than (ii) the aggregate
undrawn and unexpired face amount of any outstanding Letters of Credit (to the
extent such face amount is undrawn) and the aggregate face amount of any
Unreimbursed Drawings for any reason (whether because the Revolving Credit
Facility Amount has been reduced or terminated or otherwise), Borrowers shall
forthwith pay to the Bank an amount equal to the excess of the amount described
in clause (ii) above over the amount described in clause (i) above. Such amount
shall be applied first, against any Unreimbursed Drawings and second, against
the unpaid principal amount of any Revolving Credit Loans then outstanding, and
the remainder shall be maintained by the Bank in an interest bearing cash
collateral account in the name of and for the benefit of the Bank to secure the
repayment of Borrowers’ obligation to reimburse the Bank for drafts drawn or
that may be drawn under outstanding Letters of Credit until the earlier of (1)
such time as all outstanding Letters of Credit have expired or been cancelled,
and (2) the excess of the amount described in clause (ii) above over the amount
described in clause (i) above no longer exists.
 
 
-16-

 
 
(i)           Obligations Secured. The obligations of Borrowers to the Bank in
respect of Letters of Credit shall be guaranteed pursuant to the Loan Documents
and shall be secured by the Collateral.
 
2.04        Interest Rates.
 
(a)           Interest Rate Options for Revolving Credit Loans. The Borrowers
shall pay interest in respect of the outstanding unpaid principal amount of the
Revolving Credit Loans as selected by it from the Prime Rate Option or LIBOR
Rate Option set forth below applicable to the Revolving Credit Loans, it being
understood that, subject to the provisions of this Agreement, the Borrowers may
select different Interest Rate Options and different Interest Periods to apply
simultaneously to the Revolving Credit Loans comprising different Borrowing
Tranches and may convert to or renew one or more Interest Rate Options with
respect to all or any portion of the Revolving Credit Loans comprising any
Borrowing Tranche; provided that there shall not be at any one time outstanding
more than eight (8) Borrowing Tranches in the aggregate among all of the Loans.
The Borrowers shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans:
 
(i)         Revolving Credit Prime Rate Option. A fluctuating rate per annum
(computed on the basis of a 365 or 366-day year, as the case may be, counting
the actual days elapsed) equal to the Prime Rate plus the Applicable Margin,
such interest rate to change automatically from time to time effective as of the
effective date of each change in the Prime Rate; or
 
(ii)        Revolving Credit LIBOR Rate Option. A rate per annum (computed on
the basis of a 360-day year, counting the actual days elapsed) equal to the
LIBOR Rate as determined for each applicable Interest Period, plus the
Applicable Margin.
 
(b)           Interest on Term Loan. The Borrowers shall pay interest on the
Term Loan at a rate per annum (computed on the basis of a 360-day year, counting
the actual days elapsed) equal to the Applicable Rate.
 
(c)           Rate Quotations. The Borrowers may request from the Bank an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Bank, nor shall it affect the rate of
interest which thereafter is actually in effect when the election is made.
 
(d)          Interest Periods. At any time when the Borrowers shall select,
convert to or renew a LIBOR Rate Option, the Borrowers shall notify the Bank
thereof at least two (2) Business Days prior to the effective date of such LIBOR
Rate Option by delivering a Loan Request. The notice shall specify an Interest
Period during which such Interest Rate Option shall apply. Notwithstanding the
preceding sentence, the following provisions shall apply to any selection of,
renewal of, or conversion to a LIBOR Rate Option:
 
(i)       Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
LIBOR Rate Option shall be in integral multiples of Fifty Thousand Dollars
($50,000.00) and not less than Fifty Thousand Dollars ($50,000.00).
 
(ii)     Renewals. In the case of the renewal of a LIBOR Rate Option at the end
of an Interest Period, the first day of the new Interest Period shall be the
last day of the preceding Interest Period, without duplication in payment of
interest for such day.
 
 
-17-

 
 
(e)           Interest after Default. To the extent permitted by Law, upon the
occurrence of an Event of Default, and until such Event of Default shall have
been cured or waived, the Borrowers may not select, request, convert to, or
renew the LIBOR Rate Option for any Loans, and
 
(i)         Interest Rates. The rate of interest for each Loan otherwise
applicable pursuant hereto, shall bear interest at a rate per annum equal to the
sum of the rate of interest applicable under the applicable Prime Rate Option
plus an additional two percent (2%) per annum (the “Default Rate”), and the
Loans to which the LIBOR Rate Option applies shall automatically convert to the
applicable Prime Rate Option at the end of the then-current Interest Period and
no Loans may be made as, renewed or converted into Loans to which the LIBOR Rate
Option applies.
 
(ii)         Other Obligations. Each other Obligation hereunder if not paid when
due shall bear interest at the Default Rate from the time such Obligation
becomes due and payable and until it is paid in full; and
 
(iii)       Acknowledgment. The Borrowers acknowledge that the increase in rates
referred to in this Section reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Bank is entitled to additional compensation for such
risk; and all such interest shall be payable by the Borrowers upon demand by the
Bank.
 
(f)           Libor Rate Unascertainable;Illegality; Increased Costs; Deposits
Not Available.
 
(i)        Unascertainable. If on any date on which a LIBOR Rate would otherwise
be determined, the Bank shall have determined that: (A) adequate and reasonable
means do not exist for ascertaining such LIBOR Rate; or (B) a contingency has
occurred which materially and adversely affects the London interbank Eurodollar
market relating to the LIBOR Rate, then the Bank shall have the rights specified
in Section 2.03(g).
 
(ii)         Illegality; Increased Costs; Deposits Not Available. If at any time
the Bank shall have determined that:
 
(A)        the making, maintenance or funding of any Loan to which a LIBOR Rate
Option applies has been made impracticable or unlawful by compliance by the Bank
in good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or
 
(B)         such LIBOR Rate Option will not adequately and fairly reflect the
cost to the Bank of the establishment or maintenance of any such Loan, or
 
(C)         after making all reasonable efforts, deposits of the relevant amount
in Dollars for the relevant Interest Period for a Loan, or to banks generally,
to which a LIBOR Rate Option applies, respectively, are not available to the
Bank with respect to such Loan, or to banks generally, in the interbank
Eurodollar market, then the Bank shall have the rights specified in Section
2.04(g).
 
 
-18-

 
 
(g)           Bank’s Rights. In the case of any event specified in
Section 2.09(f) above, the Bank shall promptly so notify the Borrowers thereof.
Upon such date as shall be specified in such notice (which shall not be earlier
than the date such notice is given), the obligation of the Bank to allow the
Borrowers to select, convert to or renew a LIBOR Rate Option shall be suspended
until the Bank shall have later notified the Borrowers of the Bank’s
determination that the circumstances giving rise to such previous determination
no longer exist. If at any time the Bank makes a determination under Section
2.04(f) and the Borrowers shall have previously notified the Bank of its
selection of, conversion to or renewal of a LIBOR Rate Option, as applicable,
and such Interest Rate Option has not yet gone into effect, such notification
shall be deemed to provide for selection of, conversion to or renewal of the
Prime Rate Option otherwise available with respect to such Loans. If the Bank
notifies the Borrowers of a determination under Section 2.04(f)(ii), the
Borrowers shall, subject to the Borrower’s indemnification Obligations under
Section 2.11, as to any Loan of the Bank to which a LIBOR Rate Option applies,
on the date specified in such notice either convert such Loan to the Prime Rate
Option otherwise available with respect to such Loan or prepay such Loan. Absent
due notice from the Borrowers of conversion or prepayment in the case of any
event specified in Section 2.04(f) above, such Loan shall automatically be
converted to the Prime Rate Option otherwise available with respect to such Loan
upon such specified date.
 
(h)           Interest Laws. Notwithstanding any provisions to the contrary
contained in this Agreement or any other Loan Document, the Borrowers shall not
be required to pay, and the Bank shall not be permitted to collect, any amount
of interest in excess of the maximum amount of interest permitted by applicable
Law (“Excess Interest”). If any Excess Interest is provided for or determined by
a court of competent jurisdiction to have been provided for in this Agreement or
in any other Loan Document, then, in such event: (1) the provisions of this
subsection shall govern and control; (2) the Borrowers shall not be obligated to
pay any Excess Interest; (3) any Excess Interest that the Bank may have received
hereunder shall be, at the Bank’s option, (a) applied as a credit against the
outstanding principal balance of the Loans or accrued and unpaid interest (not
to exceed the maximum amount permitted by Law), (b) refunded to the payor
thereof, or (c) any combination of the foregoing; (4) the interest rate(s)
provided for herein shall be automatically reduced to the maximum lawful rate
allowed from time to time under applicable Law (the “Maximum Rate”), and this
Agreement and the other Loan Documents shall be deemed to have been and shall
be, reformed and modified to reflect such reduction; and (5) the Borrowers shall
not have any action against the Bank for any damages arising out of the payment
or collection of any Excess Interest. Notwithstanding the foregoing, if for any
period of time interest on any Loan is calculated at the Maximum Rate rather
than the Applicable Rate under this Agreement, and thereafter such Applicable
Rate becomes less than the Maximum Rate, the rate of interest payable on such
Loan shall remain at the Maximum Rate until the Bank shall have received the
amount of interest which the Bank would have received during such period on such
Loan had the rate of interest not been limited to the Maximum Rate during such
period.
 
2.05           Selection of Interest Rate Options.
 
If the Borrowers fail to select an Interest Rate Option or Interest Period to
apply to any new Revolving Credit Loan in accordance with the provisions of
Section 2.03, the Borrowers shall be deemed to have elected the LIBOR Rate
Option for a one-month Interest Period. If the Borrowers fail to select a new
Interest Rate Option or Interest Period to apply to any Borrowing Tranche of
Loans under the LIBOR Rate Option at the expiration of an existing Interest
Period applicable to such Borrowing Tranche in accordance with the provisions of
Section 2.03, the Borrowers shall be deemed to have continued such Borrowing
Tranche under the LIBOR Rate Option for an Interest Period of the same duration
as the expiring Interest Period.
 
 
-19-

 
 
2.06        Late Charge.
 
If any payment of principal of, or interest on, any Note is not paid within
fifteen (15) days of the date when due, the Borrowers shall pay to the Bank any
late charge in the amount of five percent (5%) of the regular payment or portion
thereof that remains unpaid for more than fifteen (15) days beyond the due date.
The minimum late charge amount is Twenty-Five Dollars ($25.00). This charge will
be due and payable within five (5) days after written notice thereof from the
Bank to the Borrower.
 
2.07        Fees and Expenses.
 
(a)       Commitment Fees. The Borrowers shall pay to the Bank on the Closing
Date: (i) a non-refundable commitment fee in respect of the Revolving Credit
Facility Commitment in the amount of Twenty Thousand Dollars ($20,000.00) (the
“Revolving Credit Facility Commitment Fee”); and (ii) a non-refundable
commitment fee in respect of the Term Loan Commitment in the amount of Eighty
Thousand Dollars ($80,000.00) (the “Term Loan Commitment Fee”). The Commitment
Fees shall have been fully earned by the Bank by its commitment to make and the
closing of the Loans and shall not be subject to reduction or refund for any
reason whatsoever.
 
(b)      Unused Facility Fee. Accruing from the Closing Date until the Revolving
Credit Expiry Date, the Borrowers shall pay to the Bank, as consideration for
Revolving Credit Facility Commitment hereunder, a non-refundable commitment fee
(the “Unused Facility Fee”) determined pursuant to the Pricing Grid attached
hereto as Schedule 1.1(A) on the average daily difference between the amount of
(i) the Revolving Credit Facility Amount and the (ii) the sum of the Revolving
Credit Loans outstanding, computed on a quarterly basis, in arrears, on the last
Business Day of each calendar quarter based upon the daily utilization for that
quarter as calculated by the Bank. The Unused Facility Fee shall be payable in
arrears on the first Business Day of April, 2018, with respect to the quarter
ending on March 31, 2018, and on the first Business Day of each July, October
January and April thereafter with respect to the immediately preceding quarter,
and on the Revolving Credit Expiry Date or upon acceleration of the Revolving
Credit Note.
 
(c)      Expenses. The Borrowers agree to pay, upon demand, costs of collection
of all amounts due under the Loans and under this Agreement, including, without
limitation, principal, interest and fees, or in connection with the enforcement
of, or realization on, any security for the Loans, including, without
limitation, to the extent permitted by applicable law, reasonable attorneys’
fees and expenses.
 
2.08       Payments; Prepayments.
 
(a)    General. All payments and prepayments to be made in respect of principal,
interest, fees or other amounts due from the Borrowers under this Agreement or
under the Notes shall be paid to the Bank in United States Dollars, in
immediately available funds. The sum or sums shown on the Bank’s records shall
be evidence of the correct unpaid balances of principal and interest on the
Loans, absent manifest error. If any payment comes due on a day that is not a
Business Day, the Borrowers may make the payment on the first Business Day
following the payment date and pay the additional interest accrued to the date
of payment. The Bank may in its discretion deduct such payments from any of the
Borrower’s demand or deposit accounts with the Bank on the due date. All such
payments shall be applied at the option of the Bank to accrued and unpaid
interest, outstanding principal and other sums due under the Loans in such order
as the Bank, in its sole discretion, shall elect. All such payments shall be
made absolutely net of, without deduction or offset for, and altogether free and
clear of, any and all present and future taxes, levies, deductions, charges and
withholdings and all liabilities with respect thereto, excluding income and
franchise taxes imposed on the Bank under the Laws of the United States or any
state or political subdivision thereof. If the Borrowers are compelled by Law to
deduct any such taxes or levies (other than such excluded taxes) or to make any
such other deductions, charges, or withholdings (collectively, the “Required
Deductions”), the Borrowers will pay to the Bank an additional amount equal to
the sum of (i) the aggregate amount of all Required Deductions and (ii) the
aggregate amount of United States, federal or state income taxes required to be
paid by the Bank in respect of the Required Deductions.
 
 
-20-

 
 
(b)          Voluntary Prepayments. The Borrowers may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Bank no later than 11:00 a.m. at least three
Business Days prior thereto in the case of LIBOR Rate Loans and at least one
Business Day prior thereto in the case of Prime Rate Loans, which notice shall
specify the date and amount of such prepayment, whether such prepayment is of
the Term Loan or the Revolving Credit Loan, and whether such prepayment is of
LIBOR Rate Loans or Prime Rate Loans; provided, however any prepayment of LIBOR
Rate Loans pursuant to this Section 2.08(b) shall be in an integral multiple of
Fifty Thousand Dollars ($50,000.00), or, if less, the entire principal amount
thereof then outstanding. If a LIBOR Rate Loan is prepaid pursuant to this
Section 2.08(b) on any day other than the last day of the Interest Period
applicable thereto, the Borrowers shall also pay any amounts owing pursuant to
Section 2.12. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with accrued
interest to such date on the amount prepaid. Each prepayment of the Loans under
this Section 2.08(b) shall be accompanied by accrued interest to the date of
such prepayment on the amount prepaid.
 
(c)           Mandatory Prepayments.
 
(i)         If any Indebtedness shall be incurred by the Borrowers (excluding
any Indebtedness permitted to be incurred pursuant to Section 6.02 hereof), or
any Equity Interests shall be issued by the Borrowers (other than Equity
Interests (A) issued in connection with an Acquisition approved by the Bank, or
(B) issued in connection with the redemption of the Equity Interest of a member
of any Borrower otherwise permitted pursuant to this Agreement), then, in each
case, within one Business Day of the date of receipt by a Borrower of the Net
Cash Proceeds therefrom, the Borrower shall remit to the Bank an amount equal to
100% of such Net Cash Proceeds, to be applied as set forth in Section
2.08(c)(iv) hereof. The remittance of such net cash proceeds shall not be deemed
to be a waiver of any Event of Default that may occur as a result of the
Borrower’s incurring of such Indebtedness or issuing such Equity Interests.
 
(ii)         If on any date a Borrower shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event, then, unless a Reinvestment Notice shall be
delivered in respect to any such Recovery Event, within five Business Days of
the date of receipt by the Borrowers of such Net Cash Proceeds, the Borrowers
shall remit to the Bank, in each case, an amount equal to 100% of such Net Cash
Proceeds, to be applied as set forth in Section 2.08(c)(iv) hereof; provided,
however, that, notwithstanding the foregoing, so long as no Event of Default
shall have occurred and be continuing, the Borrowers may reinvest all or any
portion of such Net Cash Proceeds in operating assets used or useful in the
Borrower's business so long as the Borrowers shall have delivered the requisite
Reinvestment Notice and, within 180 days following receipt of such Net Cash
Proceeds, the Borrowers shall have consummated the purchase of such replacement
assets (as certified by the Borrowers in writing to the Bank); provided,
further, that any Net Cash Proceeds not so reinvested shall be immediately
applied to the prepayment of the Loans as set forth in Section 2.08(c)(iv). The
remittance of the Net Cash Proceeds from such Asset Sale shall not be deemed to
be a waiver of any Event of Default that may occur as a result of such Asset
Sale.
 
(iii)           If the audited financial statements for any one or more of the
fiscal years ending December 31, 2018, 2019 and 2020 show Excess Liquidity, then
Borrower shall pay to the Bank on the relevant Excess Liquidity Application
Date, in each case, an amount equal to 100% of the Excess Liquidity for such
year, to be applied as set forth in Section 2.08(c)(iv); provided, however, that
the Borrowers shall not be required to make any single payment pursuant to this
Section 2.08(c)(iii) in excess of One Million Sixty-Six Thousand Six Hundred
Sixty-Six and 67/100 Dollars ($1,066,666.67), regardless of whether Excess
Liquidity for any applicable year exceeds such amount; and provided further that
the Borrowers shall not be required to make aggregate payments pursuant to this
Section 2.08(c)(iii) in excess of Three Million Two Hundred Thousand Dollars
($3,200,000.00); and provided further that the Borrowers shall not be required
to make a payment pursuant to this Section 2.08(c)(iii) if the Term Loan has
been repaid in full.
 
 
-21-

 
 
(iv)             Net Cash Proceeds required to be paid to the Bank pursuant to
this Section 2.08(c) shall be applied to the principal installments due pursuant
to the Term Loan Note, in inverse order of maturity, and accrued interest
thereon to the date of payment, until the Term Loan has been repaid in full.
 
2.09        Loss of Margin.
 
In the event that any Law or the interpretation or application thereof by any
Official Body or the compliance with any guideline or request of any central
bank or other Official Body (whether or not having the force of Law):
 
(a)       subjects the Bank to any tax with respect to any amounts payable under
this Agreement, the Notes or the other Loan Documents by the Borrowers or
otherwise with respect to the transactions contemplated under this Agreement,
the Notes or the other Loan Documents (except for taxes on the overall net
income of the Bank imposed by the United States of America or any political
subdivision thereof), or
 
(b)       imposes, modifies or deems applicable any deposit insurance, reserve,
special deposit, capital maintenance or similar requirement against assets held
by, or deposits in or for the account of, or Loans or advances or commitment to
make Loans or advances by the Bank, or
 
(c)        imposes upon the Bank any other condition with respect to the Loans
or commitment to make Loans made under this Agreement,
 

and the result of any of the foregoing is to materially increase the costs of
the Bank, reduce the income receivable by or return on equity of the Bank or
impose any material expense upon the Bank with respect to any Loan or
commitments to make any Loan under this Agreement, the Bank shall so notify the
Borrowers in writing. The Borrowers agree to pay the Bank the actual amount of
any such increase in cost, reduction in income, reduced return on equity or
additional expense within ten (10) days after presentation by the Bank of a
statement concerning such increase in cost, reduction in income, reduced return
on equity or additional expense. Such statement shall set forth a brief
explanation of the amount and the Bank’s calculation of the amount, which
statement shall be conclusively deemed correct absent manifest error. If the
amount set forth in such statement is not paid within ten (10) days after such
presentation of such statement, interest will be payable on the unpaid amount at
the Default Rate from the due date until paid (before and after judgment).
 
2.10           Loan Account.
 
The Bank shall open and maintain in its books and records, including computer
records, in accordance with its customary procedures, a loan account (the “Loan
Account”) in the name of the Borrowers in which shall be recorded the date and
amount of each Loan made by the Bank and the date and amount of each payment and
prepayment in respect thereof. The Bank shall record in the Loan Account the
principal amount of the Loans owing to the Bank from time to time. Except in the
case of manifest error in computation, the Loan Account will be conclusive and
binding on the Borrowers as to the accuracy of the information contained
therein. Failure by the Bank to make any such notation or record shall not
affect the obligations of the Borrowers to the Bank with respect to the Loans.
 
 
-22-

 
 
2.11        Security.
 
The Obligations shall be secured by, among other things (a) the Security
Agreement and all UCC-1 financing statements and other similar instruments
executed and recorded with respect thereto, (b) any Guaranty Agreement that may
hereafter be executed and delivered.
 
2.12        Indemnity.
 
In addition to the compensation or payments required by Section2.09, the
Borrowers shall indemnify the Bank against all liabilities, losses or expenses
(including loss of anticipated profits, any foreign exchange losses and any loss
or expense arising from the liquidation or reemployment of funds obtained by it
to maintain such Loan, from fees payable to terminate the deposits from which
such funds were obtained or from the performance of any foreign exchange
contract) which the Bank sustains or incurs as a consequence of any:
 
(a)       Payment, prepayment, conversion or renewal of any Loan to which a
LIBOR Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic, and whether or not such payment or prepayment is then
due);
 
(b)        Attempt by the Borrowers to revoke (expressly, by later inconsistent
notices or otherwise) in whole or in part any Loan Request; or
 
(c)       Default by the Borrowers in the performance or observance of any
covenant or condition contained in this Agreement or any other Loan Document,
including any failure of the Borrowers to pay when due (by acceleration or
otherwise) any principal, interest, Commitment Fee or any other amount due
hereunder.
 
If the Bank sustains or incurs any such loss or expense, it shall from time to
time notify the Borrowers of the amount determined in good faith by the Bank
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as the Bank shall deem reasonable)
to be necessary to indemnify the Bank for such loss or expense. Such notice
shall set forth in reasonable detail the basis for such determination. Such
amount shall be due and payable by the Borrowers to the Bank ten (10) Business
Days after such notice is given.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
Each Borrower hereby represents and warrants to the Bank as follows:
 
3.01       Organization and Qualification; No Subsidiaries.
 
Libsyn is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada, and is duly qualified or licensed to do
business, and is in good standing in, all jurisdictions in which the ownership
of its properties or the nature of its activities, or both, makes such
qualification necessary. Each of Webmayhem and Pair Networks is a corporation
duly organized, validly existing and in good standing under the laws of the
Commonwealth of Pennsylvania, and is duly qualified or licensed to do business,
and is in good standing in, all jurisdictions in which the ownership of its
properties or the nature of its activities, or both, makes such qualification
necessary Neither Webmayhem nor Pair Networks has any subsidiaries, and neither
holds any Equity Interest in any other Person. Libsyn has no subsidiaries and
holds no Equity Interest in any other Person other than Webmayhem and Pair
Networks.
 
 
-23-

 
 
3.02           Authority; Power to Carry on Business; Licenses.
 
(a)           Each Borrower has all requisite corporate power and authority to
make the borrowings provided for herein, to execute and deliver this Agreement
and the Notes in evidence of such borrowings and the other Loan Documents to
which it is a party and to grant and convey the Liens contemplated under the
Security Agreement and the other Loan Documents to which it is a party, and all
such action has been duly and validly authorized by all necessary proceedings on
its part.
 
(b)           Each Borrower has all requisite power and authority to own and
operate its properties and to carry on the business as now conducted and as
presently planned to be conducted. Each Borrower has all licenses, permits,
consents and governmental approvals or authorizations necessary to carry on its
business as now conducted or as presently planned to be conducted.
 
3.03       Execution and Binding Effect.
 
Each of the Loan Documents has been duly and validly executed and delivered by
or on behalf of the Borrower that is a party thereto, and each such Loan
Document constitutes a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms.
 
3.04       Absence of Violations.
 
Neither the execution and delivery of this Agreement or the other Loan
Documents, the consummation of the transactions contemplated in any of them, nor
the performance of or compliance with the terms and conditions hereof or thereof
will (a) violate any Law, (b) conflict with or result in a breach of or a
default under the articles of incorporation, certificate of organization,
by-laws or operating agreement (as applicable) of the Borrower, (c) conflict
with or result in a breach of or a default under any agreement or instrument to
which any Borrower is a party or by which it or any of its properties (now owned
or acquired in the future) may be subject or bound or (d) result in the creation
or imposition of any Lien upon any property (owned or leased) of any Borrower
(other than the Liens created by the Security Agreement or the other Loan
Documents in favor of the Bank).
 
3.05       Authorizations and Filings.
 
No authorization, consent, approval, license, exemption or other action by, and
no registration, qualification, designation, declaration or filing with, any
Official Body is or will be necessary or advisable in connection with the
execution and delivery of this Agreement or the other Loan Documents, the
consummation of the transactions contemplated herein or therein, or the
performance of or compliance by the Borrowers with the terms and conditions
hereof or thereof except for those already obtained and recordings or filings in
connection with the Liens granted to the Bank pursuant to the Loan Documents.
 
3.06       Ownership and Control.
 
Schedule 3.06 sets forth the authorized and outstanding equity capital of each
Borrower. All of the issued and outstanding equity securities in each Borrower
are fully paid and nonassessable. Except as set forth on Schedule 3.06, there
are no other Equity Interests outstanding of any Borrower, there is no
obligation of any Borrower to issue any such Equity Interest, and there are no
options, warrants or other rights outstanding to purchase any Equity Interest in
any Borrower, or any other instrument convertible into an Equity Interest in any
Borrower. Webmayhem and Pair Networks are wholly-owned subsidiaries of Libsyn.
The stock of Libsyn is publicly-traded in the over-the-counter market.
 
 
-24-

 
 
3.07        Officers, Directors and Business.
 
Schedule 3.07 sets forth, as of the Closing Date (i) the names of all officers
and directors of the Borrower, and (ii) a description of the business of each
Borrower as presently conducted and as presently planned to be conducted.
 
3.08        Title to Property.
 
Each Borrower owns good and marketable title to the Collateral held in its name.
None of the Collateral is subject to any Lien, except for Permitted Liens and
Liens in favor of the Bank. Each Borrower has received all assignments, waivers,
consents, bills of sale and other documents and instruments necessary to
establish, protect and perfect its right, title and interest in and to all of
the Collateral.
 
3.09        Financial Information.
 
The financial information provided by the Borrowers to the Bank is accurate and
complete and has been prepared in accordance with GAAP, consistently applied
(except with respect to any interim financial statements, to the extent such
statements are subject to normal year-end adjustments and do not include any
notes). The Borrowers have made full and true disclosure of all pertinent
financial and other material information in connection with the transactions
contemplated hereby. Section 2.05 of the Purchase Agreement contains certain
representations and warranties of the Seller concerning the historical financial
statements of Pair Networks. The Borrowers have no knowledge that such
representations and warranties are untrue in any material respect.
 
3.10        Taxes.
 
All tax returns required to be filed by the Borrowers have been properly
prepared, executed and filed. All taxes, assessments, fees and other
governmental charges upon each Borrower or upon any of its properties, income,
sales or franchises which are due and payable have been paid. The reserves and
provisions for taxes on the books of each Borrower are adequate for all open
years and for its current fiscal period. The Borrowers know of no proposed
additional assessment or basis for any assessment for additional taxes (whether
or not reserved against).
 
3.11        Contracts.
 
The Borrowers are not in default of the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained in any material
contractual obligation, and no condition exists which, with the giving of notice
of the lapse of time or both, would constitute such a default.
 
3.12        Litigation.
 
There is no pending, contemplated or, to the knowledge of any Borrower,
threatened action, suit or proceeding by or before any Official Body against or
affecting any Borrower or any of the Collateral.
 
 
-25-

 
 
3.13        Laws.
 
The Borrowers are not in violation of any Law, which violation would reasonably
be expected to have a Material Adverse Effect.
 
3.14        ERISA.
 
(a) Each Plan has been and will be maintained and funded in all material
respects in accordance with its terms and with all provisions of ERISA and other
applicable Laws; (b) no Reportable Event has occurred and is continuing with
respect to any Plan; (c) no liability to the PBGC has been incurred with respect
to any Plan, other than for premiums due and payable; (d) no Plan has been
terminated, no proceedings have been instituted to terminate any Plan, and there
exists no intent to terminate or institute proceedings to terminate any Plan;
(e) no withdrawal, either complete or partial, has occurred or commenced with
respect to any multi-employer Plan, and there exists no intent to withdraw
either completely or partially from any multi-employer Plan; and (f) there has
been no cessation of, and there is no intent to cease, operations at a facility
or facilities where such cessation could reasonably be expected to result in a
separation from employment of more than twenty percent (20%) of the total number
of employees who are participants under a Plan.
 
3.15        Patents, Licenses, Franchises.
 
Except as set forth on Schedule 3.15, each Borrower owns or possesses the legal
right to use all of the patents, trademarks, service marks, trade names,
copyrights, licenses, franchises and permits and rights necessary to own and
operate its properties and to carry on its business as presently conducted and
as presently planned to be conducted.
 
3.16        Use of Proceeds.
 
The Borrowers shall use the proceeds of the Revolving Credit Loans to provide
financing for the Transaction and for working capital and other general
corporate purposes. The Borrowers shall use the proceeds of the Term Loan to
provide financing for the Transaction.
 
3.17        Margin Stock.
 
The Borrowers will not borrow under this Agreement for the purpose of buying or
carrying any “margin stock”, as such term is used in Regulation U and related
regulations of the Board of Governors of the Federal Reserve System, as amended
from time to time. The Borrowers do not own any “margin stock”. The Borrowers
are not engaged in the business of extending credit to others for such purpose,
and no part of the proceeds of any borrowing under this Agreement will be used
to purchase or carry any “margin stock” or to extend credit to others for the
purpose of purchasing or carrying any “margin stock”.
 
3.18        No Material Adverse Change.
 
Since the date of the most recent financial statements delivered by the
Borrowers to the Bank, there has been no Material Adverse Change.
 
3.19        Security Interest.
 
The security interests in the personal property granted to the Bank pursuant to
the Security Agreement (collectively, the“Collateral”) (i) will, after the
filing of all necessary financing statements, constitute and will continue to
constitute perfected security interests under the UCC (or other applicable Law)
entitled to all of the rights, benefits and priorities provided by the UCC (or
other applicable Law) and (ii) except as otherwise permitted under Section 6.01
this Agreement, will be and will continue to be superior and prior to the rights
of all third parties existing on the date of this Agreement or arising after the
date of this Agreement whether by Lien or otherwise, to the full extent provided
by Law. All such action as is necessary or advisable to establish such rights of
the Bank has been taken or will be taken at or prior to the time required for
such purpose and there will be upon execution and delivery of the Loan Documents
no necessity of any further action in order to preserve, protect and continue
such rights except the filing of continuation statements and continued
possession or control by the Bank of the Collateral delivered to it as required
by the UCC (or other applicable Law). All filing fees and other expenses in
connection with each such action shall be paid by the Borrowers and the Bank
shall be reimbursed by the Borrowers for any such fees and expenses incurred by
the Bank.
 
 
-26-

 
 
3.20        Labor Controversies.
 
There are no labor controversies pending or, to the knowledge of any Borrower,
threatened against any Borrower.
 
3.21        Solvency.
 
After giving effect to the transactions contemplated by this Agreement and the
Loan Documents and the making of Loans hereunder, each Borrower shall be
Solvent.
 
3.22       Anti-Terrorism Laws.
 
(a)           Neither any Borrower nor any Affiliate of any Borrower is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
 
(b)           Neither any Borrower nor any Affiliate of any Borrower, nor any
agent acting or benefiting any Borrower or any Affiliate of any Borrower in any
capacity in connection with the Loans or other transactions hereunder, is any of
the following (each, a “Blocked Person”):
 
(i)           a Person that is listed in the annex to, or is otherwise subject
to the provisions of, Executive Order No. 13224;
 
(ii)          a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;
 
(iii)          a Person with which the Bank is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
 
(iv)         a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224;
 
(v)          a Person that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list; or
 
(vi)         a Person who is affiliated or associated with a person or entity
listed above.
 
 
 
-27-

 
 
(c)       Neither any Borrower nor any agent of any Borrower acting in any
capacity in connection with the Loans or other transactions hereunder (i)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or (ii)
deals in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224.
 
3.23       Governmental Regulation.
 
No Borrower is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or to any federal or state statute or regulation
limiting its ability to incur Indebtedness for borrowed money.
 
3.24       Accurate and Complete Disclosure; Continuing Representations and
Warranties.
 
No representation or warranty made by any Borrower under this Agreement, and no
statement made by any Borrower in any financial statement, certificate, report,
exhibit or document furnished to the Bank pursuant to or in connection with this
Agreement or any other Loan Document, is false or misleading in any material
respect (including by omission of any information necessary to make such
representation, warranty or statement not misleading). No Borrower is aware of
any facts which have not been disclosed to the Bank in writing that would
reasonably be expected to have a Material Adverse Effect. The representations
and warranties set forth herein are to survive the delivery of the Loan
Documents and the making of the Loans hereunder.
 
ARTICLE IV
 
CONDITIONS OF LENDING
 
The obligation of the Bank to make any Loan is subject to the satisfaction of
the following conditions:
 
4.01        Representations and Warranties; Events of Default and Potential
Defaults.
 
The representations and warranties contained in Article III shall be true and
correct on and as of the date of the making of each Loan (except to the extent
such representation or warranty refers to an earlier date, in which case, such
representation or warranty shall be true and correct as of such earlier date).
On the date of any Loan, no Event of Default and no Potential Default shall have
occurred and be continuing or exist or shall occur or exist after giving effect
to the Loan to be made on such date. Each request by the Borrowers for any Loan
shall constitute a representation and warranty by the Borrowers that the
conditions set forth in this Section 4.01 have been satisfied as of the date of
such request. The failure of the Bank to receive notice from the Borrowers to
the contrary before such Loan is made shall constitute a further representation
and warranty by the Borrowers that the conditions referred to in this Section
4.01 have been satisfied as of the date such Loan is made.
 
4.02        Loan Documents.
 
On the Closing Date, the Loan Documents, satisfactory in terms, form and
substance to the Bank in its sole discretion, shall have been executed and
delivered to the Bank and shall be in effect and all filings contemplated
thereby shall have been made. The Borrowers shall also deliver or cause to be
delivered such other instruments, documents and certificates as the Bank or its
counsel shall reasonably require.
 
 
-28-

 
 
4.03        UCC Financing Statements.
 
On or before the Closing Date, each UCC-1 financing statement (or other similar
required filings) to be filed pursuant to the Security Agreement shall have been
filed.
 
4.04        Other Documents and Conditions.
 
On or before the Closing Date, the following documents and conditions shall have
been delivered to the Bank or satisfied by or on behalf of the Borrower:
 
(a)       Certified Copies of Organizational Documents.
 
(i)           A certified copy of the articles of incorporation or certificate
of formation (as applicable) of each Borrower, certified by the Secretary of
State of the state in which the Borrower was organized, shall have been
delivered to the Bank.
 
(ii)           A copy of bylaws or operating agreement (as applicable) of the
Borrower, certified by an authorized officer of the Borrower, shall have been
delivered to the Bank.
 
(b)       Good Standing Certificates. A good standing certificate from the state
in which each Borrower was organized and from each other jurisdiction in which
the Borrower is registered to do business shall have been delivered to the Bank.
 
(c)       Proceedings and Incumbency. The Bank shall have received a certificate
in form and substance satisfactory to the Bank, dated the Closing Date, of an
authorized officer of the Borrowers, certifying as to (i) resolutions of the
directors or managers of each Borrower authorizing (A) the Borrower to enter
into this Agreement and the other Loan Documents to which it is a party;and (B)
the confession of judgment provisions of such documents; (ii) incumbency; (iii)
no amendments to the organizational documents of the Borrower; (iv) the exact
legal name of the Borrower; (v) all fictitious and trade names of the Borrower,
if any; (vi) the entity identification number of the Borrower; and (vii) the tax
identification number of the Borrower. The Bank may conclusively rely on such
certification unless and until a later certificate revising a prior certificate
has been furnished to the Bank.
 
(d)      Insurance. The Bank shall have received evidence, in form and substance
satisfactory to the Bank, that the business and all assets of the Borrowers are
adequately insured and that the Bank has been named as additional insured,
lender’s loss payee, as its interests may appear, entitled to thirty (30) days’
prior written notice of cancellation or modification, on all such policies of
insurance.
 
(e)       No Material Adverse Change. No Material Adverse Change shall have
occurred since the date of the most recent financial statements delivered to the
Bank with respect to the Borrower. No contingency shall have occurred which the
Bank, in its sole discretion, shall determine materially and adversely affects
the financial markets
 
(f)       Lien Searches. The Bank shall have received: (i) UCC Lien Searches
with respect to the Borrowers (at the state level only) in each Borrower’s
jurisdiction of formation, and (ii) tax lien searches (at the state and county
levels) with respect to each Borrower in its jurisdiction of formation.
 
(g)      Termination Statements; Release Statements and Satisfaction Pieces. The
Bank shall have received evidence satisfactory to the Bank that all necessary
termination statements, release statements, mortgage satisfaction pieces and any
other types of releases in connection with any and all Liens with respect to the
Borrowers that are not permitted pursuant to Section 6.01 hereof have been filed
or satisfactory arrangements have been made for such filing (including payoff
letters, if applicable), all in form and substance satisfactory to the Bank.
 
 
 
-29-

 
 
(h)      Compliance Certificate. The Bank shall have received a Compliance
Certificate dated as of the Closing Date, in the form attached as Exhibit B
hereto, executed by the appropriate officer of the Borrowers, stating that no
Event of Default or Potential Default exists and that Borrowers are in
compliance with all applicable covenants contained in this Agreement. For
purposes of clarity, Borrowers shall not be required to calculate the Fixed
Charges Coverage Ratio for purposes of such Closing Date Compliance Certificate.
The Borrowers’ Cash Balance shown on such Closing Date Compliance Certificate
shall be used to establish the Applicable Margin and the Unused Facility Fee
until the Compliance Certificate for the fiscal quarter ending March 31, 2018 is
delivered.
 
(i)       Capital Structure. The Bank shall have completed its review of the
Borrowers’ capital structure as of the Closing Date, all books and records and
governing documents of the Borrowers as the Bank may determine, all of which the
Bank shall have determined to be satisfactory in its sole discretion.
 
(j)       Opening Date Balance Sheet. The Borrowers shall have delivered a
balance sheet as of the Closing Date demonstrating to the satisfaction of the
Bank in its reasonable judgment that Borrowers cash balance on the Closing Date
is not less than Two Million Dollars ($2,000,000.00), of which not less than One
Million Five Hundred Thousand Dollars ($1,500,000.00) is on deposit in one or
more accounts maintained at the Bank.
 
(k)       Operating Accounts. The Borrowers shall have established their primary
operating accounts with the Bank; provided, however, that for a period of up to
six (6) months after the Closing Date, the Borrowers may maintain in one or more
accounts at Citizens Bank of Pennsylvania, S&T Bank and/or PNC Bank, National
association up to Seven Hundred Fifty Thousand Dollars ($750,000.00) in cash, in
order to settle activity in those accounts.
 
(l)       Purchase Agreement. The Bank shall have received a fully executed copy
of the Purchase Agreement and all other documents and instruments executed and
delivered in connection with the Transaction, all in form and substance
satisfactory to the Bank.
 
(m)      Pair Networks Due Diligence. The Bank shall have completed its
accounting and tax review, and received a quality of earnings report, and such
customer surveys and other business due diligence as may be requested by the
Bank, the results of which the Bank shall have determined to be satisfactory in
its reasonable discretion. The Bank shall have received copies of the audited
financial statements for Pair Networks for the fiscal years ending December 31,
2015 and December 31, 2016.
 
(n)        Opinion of Counsel. The Bank shall have received an opinion of
counsel to the Borrower, dated the Closing Date, in form and substance
satisfactory to the Bank in its sole and absolute discretion.
 
4.05       Details, Proceedings and Documents.
 
On the Closing Date, all legal details and proceedings in connection with the
transactions contemplated to occur pursuant to this Agreement shall be
satisfactory to the Bank and the Bank shall have received all such counterpart
originals or certified or other copies of such documents and proceedings in
connection with such transactions, in form and substance satisfactory to the
Bank, as the Bank may request from time to time.
 
 
-30-

 
 
4.06       Fees and Expenses.
 
The Borrowers shall have paid all fees and charges as required for the Closing
and relating to the Closing, including Commitment Fees, the Bank’s legal fees
and costs and all other costs and expenses incurred by the Bank in connection
with the transactions contemplated to occur pursuant to this Agreement.
 
ARTICLE V
 
 
 
AFFIRMATIVE COVENANTS
 
Each Borrower covenants and agrees with the Bank as follows:
 
5.01       Reporting and Information Requirements.
 
The Borrowers shall deliver or shall cause to be delivered the following
documents to the Bank in such detail as reasonably requested by the Bank:
 
(a)           Annual Financial Statements. As soon as practicable, and in any
event within ninety (90) days after the close of each fiscal year of the
Borrowers, the Borrowers shall furnish to the Bank statements of income,
retained earnings and cash flow of the Borrowers for such fiscal year and a
balance sheet of Borrowers as of the close of such fiscal year, and notes to
each, all in reasonable detail. Such statements and balance sheet shall be
audited by an independent certified public accounting firm selected by the
Borrowers and reasonably acceptable to the Bank, and shall set forth in
comparative form the corresponding figures for the preceding fiscal year, and
shall be prepared in accordance with GAAP applied on a basis consistent with
that of the preceding fiscal year (except for changes in application in which
such accountants concur). The report of such accountants shall be free of
exception or qualifications not acceptable to the Bank and shall in any event
contain a written statement of such accountants substantially to the effect that
such accountants examined such statements and balance sheet in accordance with
generally accepted auditing standards.
 
(b)           Quarterly Reports of the Borrower. As soon as practicable, and in
any event within forty-five (45) days after the end of each quarter, the
Borrowers will furnish to the Bank unaudited statements of income, retained
earnings and cash flow of the Borrowers for such quarter and for the portion of
the fiscal year to the end of such quarter, and an unaudited balance sheet of
Borrowers as of the close of such quarter, all in reasonable detail. All such
income statements and balance sheets shall be prepared by Borrowers and
certified by the appropriate officer of Borrowers as presenting fairly the
financial position of Borrowers as of the end of such period and the results of
its operations for such period, in conformity with GAAP applied in a manner
consistent with that of the most recent audited financial statements of
Borrowers furnished to the Bank.
 
(c)       Compliance Certificate. Concurrently with the delivery of the
financial statements required to be delivered pursuant to Sections 5.01(a) and
(b) hereof, the Borrowers shall deliver to the Bank a compliance certificate, in
the form attached as Exhibit B hereto, executed by the appropriate officer of
the Borrowers, stating that no Event of Default or Potential Default exists and
that Borrowers are in compliance with all applicable covenants contained in this
Agreement. Such certificate shall include all figures necessary to calculate the
Borrowers’ compliance with all financial covenants set forth in this Agreement.
If an Event of Default or Potential Default has occurred and is continuing or
exists, such certificate shall specify in detail the nature and period of
existence of the Event of Default or Potential Default and any action taken or
contemplated to be taken by the Borrowers with respect thereto.
 
 
-31-

 
 
(d)       Visitation; Audits and Field Exams. The Borrowers shall permit or
shall cause to be permitted such persons as the Bank may designate, upon
reasonable prior written notice, to visit and inspect any of the properties of
the Borrower, to examine, and to make copies and extracts from, the books and
records of the Borrowers and to discuss the Borrowers’ affairs with its
officers, managers and independent accountants during normal business hours.
Each Borrower shall and hereby does authorize its officers, managers, employees
and independent accountants to discuss with the Bank its affairs. The Bank may
conduct such audits and field exams at its discretion and as often as it
reasonably deems necessary. The Borrowers shall pay all reasonable costs
incurred in connection with conducting such audits and field exams; provided,
however, that so long as no Event of Default or Potential Default has occurred
and is then continuing, the Borrowers shall not be required to pay the costs
incurred in connection with conducting more than one (1) such audit or field
exam in any fiscal year. If an Event of Default or Potential Default has
occurred and is continuing, the Borrowers shall reimburse the Bank all
reasonable costs incurred by the Bank in connection with any and all such audits
and field exams.
 
(e)       Notice of Event of Default. Immediately upon becoming aware of an
Event of Default or Potential Default, the Borrowers shall give the Bank notice
of the Event of Default or Potential Default, together with a written statement
signed on behalf of the Borrowers setting forth the details of the Event of
Default or Potential Default and any action taken or contemplated to be taken by
the Borrowers with respect thereto.
 
(f)       Notice of Material Adverse Change. Immediately upon becoming aware
thereof, the Borrowers shall give the Bank written notice with respect to any
Material Adverse Change or any development or occurrence that would be likely to
have a Material Adverse Effect.
 
(g)      Notice of Proceedings. Immediately upon becoming aware thereof, the
Borrowers shall give the Bank notice of the commencement, existence or threat of
all proceedings by or before any Official Body against or affecting the
Borrowers which, if adversely decided, could reasonably be expected to have a
Material Adverse Effect.
 
(h)       Notice of Other Matters. Borrowers shall promptly give written notice
to the Bank of the following matters:
 
(i)         Default. Promptly after any officer of any Borrower has learned of
the occurrence of an Event of Default or Potential Default, a certificate signed
by an Authorized Officer setting forth the details of such Event of Default or
Potential Default and the action which such Borrower proposes to take with
respect thereto; provided, that, any Event of Default resulting solely from the
failure of a Borrower to give notice of a Potential Default as required by this
clause shall be deemed waived upon the prompt cure or waiver of such Potential
Default without any further action hereunder.
 
(ii)         Litigation. Promptly upon knowledge thereof, notice of all actions,
suits, proceedings or investigations before or by any Official Body or any other
Person against any Borrower that relate to the Collateral, involve a claim or
series of claims, with an amount in controversy in excess of One Million Dollars
($1,000,000.00), or which if adversely determined would constitute a Material
Adverse Change.
 
(iii)        Erroneous Financial Information. Promptly in the event that any
Borrower or its accountants conclude or advise that any previously issued
financial statement, audit report or interim review should no longer be relied
upon or that disclosure should be made or action should be taken to prevent
future reliance, notice in writing setting forth the details thereof and the
action which the Borrower proposes to take with respect thereto.
 
 
-32-

 
 
(iv)         ERISA Event. Immediately upon the occurrence of any ERISA Event,
notice in writing setting forth the details thereof and the action which the
Borrowers propose to take with respect thereto.
 
(i)       Further Information. The Borrowers shall promptly furnish or cause to
be promptly furnished to the Bank such other information, and in such form, as
the Bank may reasonably request from time to time.
 
5.02        Preservation of Existence and Franchises.
 
Each Borrower shall maintain its existence as a corporation or limited liability
company, as applicable, and the rights associated therewith, in full force and
effect in the state of its formation. No Borrower shall change its jurisdiction
of organization. Each Borrower shall qualify and remain qualified as a foreign
corporation or limited liability company, as applicable, in each jurisdiction in
which the ownership of its property or the nature of its activities, or both,
makes such qualification necessary.
 
5.03        Maintenance of Insurance.
 
The Borrowers shall maintain with financially sound and reputable insurers,
insurance with respect to its properties and businesses including, but not
limited to, the Collateral, against such liabilities, casualties and
contingencies and of such types and in such amounts as are satisfactory to the
Bank and as is customary in the case of Persons engaged in the same or a similar
business or having similar properties in the same geographic areas. The
Borrowers agree to provide the Bank with thirty (30) days’ advance notice of the
cancellation, modification or termination of any such policy of insurance.
Borrowers shall maintain business interruption insurance, and shall keep the
Collateral that is insurable insured against loss or damage by fire, theft,
burglary, pilferage, flood and such other hazards as the Bank shall specify, in
amounts and under policies issued by insurers acceptable to the Bank, all
premiums thereon to be paid by the Borrowers and upon request of the Bank such
policies or copies thereof shall be delivered to the Bank. Each insurance policy
of the Borrowers required by this section shall contain a standard clause in
form and substance satisfactory to the Bank, naming the Bank, its successors and
assigns, as additional insured and lender loss payee, as its interests may
appear.
 
5.04        Maintenance of Property.
 
Borrower shall maintain or cause to be maintained in good repair, working order
and condition all of its properties and assets and shall make or cause to be
made all needful and proper repairs, renewals, replacements and improvements
thereto so that the business carried on in connection therewith may be properly
and advantageously conducted at all times.
 
5.05        Payment of Liabilities.
 
Each Borrower shall pay or discharge:
 
(a)       on or prior to the date on which penalties attach, all taxes,
assessments and other governmental charges or levies imposed upon it or any of
its properties or income, sales or franchises, except for taxes the validity of
which are being contested in good faith by appropriate proceedings diligently
pursued, and with respect to which adequate reserves have been set aside on its
books to the extent required by GAAP;
 
(b)       on or prior to the date when due, all lawful claims of materialmen,
mechanics, carriers, warehousemen, landlords and other like Persons which, if
unpaid, might result in the creation of a Lien upon any of its properties other
than those claims the validity of which are being contested in good faith by
appropriate proceedings diligently pursued, and with respect to which adequate
reserves have been set aside on its books to the extent required by GAAP;
 
 
 
-33-

 
 
(c)       on or prior to the date when due, all other lawful claims which, if
unpaid, might result in the creation of a Lien upon any of its properties other
than those claims the validity of which are being contested in good faith by
appropriate proceedings diligently pursued, and with respect to which adequate
reserves have been set aside on its books to the extent required by GAAP;and
 
(d)      all other current liabilities so that none is outstanding more than
sixty (60) days after the due date for each liability, except for liabilities
the validity of which are being contested in good faith by appropriate
proceedings diligently pursued, and with respect to which adequate reserves have
been set aside on its books to the extent required by GAAP.
 
5.06        Financial Accounting Practices.
 
Each Borrower shall maintain proper books of record and account, in which full,
true and correct entries shall be made of all financial transactions and matters
involving its assets and business, in order to permit financial statements to be
prepared in accordance with GAAP.
 
5.07       Compliance with Laws.
 
Each Borrower shall comply with all applicable Laws, in each case where failure
to do so has or could reasonably be expected to have a Material Adverse Effect.
 
5.08       Continuation of and/or Change in Business.
 
The Borrowers shall continue to engage in the business and activities described
on Schedule 3.07 and shall not engage in an unrelated businesses or activities.
 
5.09       Use of Proceeds.
 
The Borrowers shall use the proceeds of the Loans for the purposes stated in
Section 3.16 hereof.
 
5.10       Lien Searches.
 
The Bank may, but shall not be obligated to, conduct lien searches of the
Borrowers and its assets and properties on an annual basis and at such other
times as the Bank, in its sole discretion, may determine to be necessary. The
Borrowers shall reimburse the Bank for the Bank’s out-of-pocket costs in
connection with one (1) such lien search per year, provided, however that if an
Event of Default has occurred and is continuing, the Borrowers shall reimburse
the Bank for the Bank’s out-of-pocket costs in connection with any and all such
lien searches.
 
5.11       Compliance with Licensing Bodies.
 
Each Borrower shall maintain all certificates of compliance and authority and
licenses that are necessary or required by any Official Body or licensing
authority having jurisdiction over such Borrower.
 
 
 
-34-

 
 
5.12        Further Assurances.
 
Each Borrower, at its own cost and expense, will cause to be promptly and duly
taken, executed, acknowledged and delivered all such further acts, documents and
assurances as the Bank may reasonably request from time to time in order to
carry out the intent and purposes of this Agreement more effectively and the
transactions contemplated by this Agreement and to cause the Liens granted under
the Security Agreement or any other Loan Document to be, at all times, valid,
perfected and enforceable against such Borrower party thereto and all third
parties. All expenses of such filings and recordings, and refilings and
rerecordings, shall be borne by the Borrowers.
 
5.13        Operating Accounts.
 
The Borrowers shall maintain their primary operating accounts at the Bank. If
the Borrowers shall not have closed all of their accounts at other banks, other
than the PNC VAT account, within six (6) months after the Closing Date, as
required pursuant to section 4.04(k) hereof, then the Borrowers shall use
commercially reasonable efforts to put in place with respect to any such
remaining accounts a deposit account control agreement in form and substance
reasonably satisfactory to the Bank, and such other agreements and instruments
as the Bank may reasonably request in order to create and perfect a lien on such
accounts and the amounts on deposit therein in favor of the Bank. Borrowers
shall not be required to close the PNC VAT account.
 
5.14        Financial Covenants.
 
The following financial covenants shall apply:
 
(a)           Fixed Charges Coverage Ratio. The Borrowers shall maintain a
consolidated Fixed Charges Coverage Ratio of not less than 1.50 to 1.00, to be
tested on the last day of each fiscal quarter beginning with the fiscal quarter
ending on March 31, 2018. For purposes of this Section 5.14(a): (i) the Fixed
Charges Coverage Ratio for the fiscal quarter ending on March 21, 2018 shall be
determined based on Adjusted EBITDA and Fixed Charges for such quarter; (ii) the
Fixed Charges Coverage Ratio for the fiscal quarter ending on June 30, 2018
shall be determined based on Adjusted EBITDA and Fixed Charges for such quarter
and the preceding quarter; (iii) the Fixed Charges Coverage Ratio for the fiscal
quarter ending on September 30, 2018 shall be determined based on Adjusted
EBITDA and Fixed Charges for such quarter and the preceding two quarters;and
(iv) the Fixed Charges Coverage Ratio for the fiscal quarter ending on December
31, 2018 and thereafter shall be determined based on Adjusted EBITDA and Fixed
Charges on a trailing four quarters basis.
 
(b)           Minimum Liquidity. Borrowers shall maintain on deposit with the
Bank average daily collected balances of cash and Cash Equivalents in an amount
not less than: Two Million Five Hundred Thousand Dollars ($2,500,000.00), to be
tested on the last day of each fiscal quarter beginning with the fiscal quarter
ending on March 31, 2018 and on the last day of each quarter thereafter, through
and including the quarter ending on December 31, 2018; and Three Million Dollars
($3,000,000.00), to be tested on the last day of each fiscal quarter thereafter.
 
5.15        Pension Plans.
 
The Borrowers shall (a) keep in full force and effect any and all Plans which
are presently in existence or may, from time to time, come into existence under
ERISA, unless such Plans can be terminated without material liability to the
Borrowers in connection with such termination; (b) make contributions to all of
Borrower’ Plans in a timely manner and in a sufficient amount to comply with the
requirements of ERISA; (c) comply with all material requirements of ERISA which
relate to such Plans so as to preclude the occurrence of any Reportable Event,
Prohibited Transaction (other than a Prohibited Transaction subject to an
exemption under ERISA) or material accumulated funding deficiency as such term
is defined in ERISA; and (d) notify the Bank immediately upon receipt by the
Borrowers of any notice of the institution of any proceeding or other action
which may result in the termination of any Plan. The Borrowers shall deliver to
the Bank, promptly after the filing or receipt thereof, copies of all material
reports or notices that the Borrowers file or receive under ERISA with or from
the Internal Revenue Service, the PBGC, or the U.S. Department of Labor.
 
 
-35-

 
 
ARTICLE VI
 
NEGATIVE COVENANTS
 
Each Borrower covenants to Bank as follows:
 
6.01        Liens.
 
The Borrowers shall not at any time create, incur, assume or suffer to exist any
Lien on or against any of its assets or other property, tangible or intangible
(including Equity Interests of the Borrowers), now owned or hereafter acquired
or agree to become liable to do so except for the following (each a “Permitted
Lien” and collectively the “Permitted Liens”):
 
(a)       Liens existing on the Closing Date and described on Schedule 6.01;
 
(b)      Liens in favor of the Bank;
 
(c)      Liens arising from taxes, assessments, charges, levies or claims
described in Section 5.05 of this Agreement that are not yet due and payable or
the validity of which are being contested in good faith by appropriate
proceedings diligently pursued, and with respect to which full reserves have
been set aside;
 
(d)       pledges or deposits under worker’s compensation, unemployment
insurance and social security laws, or in connection with or to secure the
performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases or to secure statutory obligations, surety, appeal,
indemnity performance or other similar bonds or other pledges or deposits of
like nature used in the ordinary course of business;
 
(e)       any unfiled materialmen’s, warehouseman’s, landlord’s, mechanic’s,
workmen’s, and repairmen’s Liens arising in the ordinary course of business in
respect of obligations that are not overdue (provided, that if such a Lien shall
be perfected, it shall be discharged of record immediately by payment, bond or
otherwise);
 
(f)       Purchase Money Security Interests (as defined in the UCC) or Liens to
secure Capitalized Lease Obligations permitted under Section 6.02(d);provided,
however, that such security interests shall be limited solely to the equipment
(including any additions thereto and proceeds thereof) purchased or leased with
the proceeds of such Indebtedness;
 
(g)     Liens securing (i) the non-delinquent performance of bids, trade
contracts (other than for borrowed money), leases or statutory obligations, (ii)
contingent obligations on surety, performance or appeal bonds, and (iii) other
non-delinquent obligations of a like nature, in each case incurred in the
ordinary course of business, provided that all such Liens in the aggregate would
not (even if enforced) reasonably be expected to have a Material Adverse Effect;
and
 
 
 
-36-

 
 
(h)       Encumbrances consisting of zoning restrictions, easements or other
restrictions or conditions on the use of real property owned by the Borrower,
none of which is violated, in any material respect, by existing or proposed
structures or land use.
 
6.02           Indebtedness.
 
The Borrowers shall not, at any time, create, incur, assume or suffer to exist
any Indebtedness, except:
 
(a)       Indebtedness under this Agreement, the Notes or any other Loan
Document or any other document, instrument or agreement between the Borrowers
and the Bank;
 
(b)       Indebtedness existing on the Closing Date and described on Schedule
6.02; provided, however, that none of such Indebtedness shall be increased,
extended, renewed or refinanced without the prior written consent of the Bank;
 
(c)       Current accounts payable, accrued expenses and other expenses arising
out of transactions (other than borrowing) in the ordinary course of business;
and
 
(d)       Indebtedness secured by Purchase Money Security Interests (as defined
in the UCC) or Capitalized Lease Obligations arising after the date of this
Agreement for purchases or leases of equipment in the ordinary course of
business and in amounts which shall not exceed Three Hundred Thousand Dollars
($300,000.00) in the aggregate among all Borrowers, at any time.
 
6.03        Guarantees and Contingent Liabilities.
 
The Borrowers shall not at any time directly or indirectly become or be liable
in respect of any Guaranty, or assume, guarantee, become surety for, endorse or
otherwise agree, become or remain directly or contingently liable upon or with
respect to any obligation or liability of any other Person.
 
6.04        Loans and Investments; Subsidiaries.
 
(a)                     The Borrowers shall not at any time make or suffer to
remain outstanding any loan or advance to, or purchase, acquire, or own any
stock, bonds, notes or securities of, or any Equity Interest or any other
investment or interest in, or make any capital contribution or loan to, any
other Person, or agree, become or remain liable to do any of the foregoing,
except:
 
(i)           The endorsement of instruments for collection or deposit in the
ordinary course of business;
 
(ii)           Investments in direct obligations of the United States of America
or any agency thereof maturing in twelve (12) months or less from the date of
acquisition;
 
(iii)           Investments in obligations guaranteed by the United States of
America maturing in twelve (12) months or less from the date of acquisition;
 
(iv)           Investments in prime commercial paper maturing in one hundred
eighty (180) days or less (rated by Moody’s Investors Service, Inc. at not less
than A-1 and by Standard & Poor’s Corporation at not less than P-1) on the date
of acquisition;
 
 
-37-

 
 
(v)           Investments in demand deposits, time deposits or certificates of
deposit maturing within one (1) year issued by the Bank or any commercial bank
whose obligations are rated A-1, A or the equivalent or better by Standard &
Poor’s Corporation on the date of acquisition;
 
(vi)         Advances for travel and reasonable out-of-pocket expenses to
officers, directors and employees of the Borrowers all of which are incurred in
the ordinary course of business and are reimbursable by the Borrowers, provided,
the aggregate amount of all such advances outstanding at any one time does not
exceed Fifty Thousand Dollars ($50,000.00); and
 
(b)         The Borrowers shall not form any subsidiaries or acquire any
material portion of the Equity Interests of any other Person without the prior
consent of the Bank, which consent the Bank may not unreasonably withhold or
condition. Without limiting the generality of the foregoing, if the Bank
consents to the formation of any subsidiary of any Borrower, such subsidiary
shall be required to enter into a Guaranty Agreement in favor of the Bank, and
also shall be required to enter into a security agreement in favor of the Bank,
pursuant to which such subsidiary shall grant to the Bank a security interest in
all of its assets as collateral for the Loans.
 
6.05           Distributions.
 
The Borrowers shall not declare, make, pay or agree, become or remain liable to
make or pay, any Distribution of any nature (whether in cash, property,
securities or otherwise) on account of or in respect of any Equity Interest of
any Borrower, or on account of the purchase, redemption, retirement or
acquisition of any Equity Interest (or warrants, options or rights for any such
Equity Interest) of such Borrower, except for cash Distributions and except for
purchases, redemptions, retirements or acquisitions of Equity Interests (or
warrants, options or rights for any Equity Interest) from one or more employees
of any Borrower, in each case to the extent that no Event of Default has
occurred and is continuing immediately prior to, or would occur after giving
effect to, any such Distribution.
 
6.06           Transactions with Affiliates.
 
The Borrowers shall not enter into or carry out any transaction (including,
without limitation, purchasing property or services from or selling property or
services to) with any Affiliate except:
 
(a)       Equity holders, officers, directors, employees and Affiliates of a
Borrower may render services to the Borrower for compensation at substantially
the same rates generally paid by third parties engaged in the same or similar
businesses for the same or similar services; and
 
(b)      the Borrowers may enter into and carry out other transactions with
Affiliates if in the ordinary course of a Borrower’s business, pursuant to the
reasonable requirements of the Borrower’s business, upon terms that are fair and
reasonable and no less favorable to the Borrower than the Borrower would obtain
in a comparable arm’s length transaction.
 
6.07           Indemnification and other Payments.
 
The Borrowers shall not make any deferred purchase price payment, working
capital adjustment payment or indemnification payment, or reimburse any
third-party expenses, except, so long as no Event of Default or Potential
Default exists, as required pursuant to the Purchase Agreement and the related
transaction documents, so long as the making of any such payment does not result
in an Event of Default or Potential Default, and provided that, subsequent to
the making of any such payment or reimbursement, there remains minimum
availability under the Revolving Credit Commitment of at least Two Hundred
Thousand Dollars ($200,000.00).
 
 
 
-38-

 
 
6.08       Disposition of Assets.
 
The Borrowers shall not Dispose of any of their property, whether now owned or
hereafter acquired, except:
 
(a)           The sale or Disposition of equipment no longer used or useful in
the business of a Borrower;
 
(b)           The Disposition of obsolete or worn-out property in the ordinary
course of business; and
 
(c)           Dispositions of other property in any fiscal year of a Borrower,
so long as (i) such property, together with all other property Disposed of
during such fiscal year, shall have a fair market value not exceeding One
Hundred Thousand Dollars ($100,000.00), and (ii) the purchase price paid to the
Borrower for such property shall be paid solely in cash.
 
6.09        Anti-Terrorism Laws.
 
Neither the Borrowers nor any of their respective Affiliates or agents shall (i)
conduct any business or engage in any transaction or dealing with any Blocked
Person, including making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224; or (iii) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
Executive Order No. 13224, the USA Patriot Act or any other Anti-Terrorism Law.
The Borrowers shall deliver to the Bank any certification or other evidence
requested from time to time by the Bank in its sole discretion, confirming the
Borrower’s compliance with this Section.
 
6.10        Margin Stock.
 
The Borrowers shall not use the proceeds of any Loan, directly or indirectly, to
purchase any “margin stock” (within the meaning of Regulations U, T or X of the
Board of Governors of the Federal Reserve System) or to extend credit to others
for the purpose of purchasing or carrying, directly or indirectly, any margin
stock.
 
6.11        Merger; Consolidation; Business Acquisitions.
 
The Borrowers shall not merge or agree to merge with or into or consolidate with
any other Person. The Borrowers shall not acquire any material portion of the
assets or business of any other Person without the prior written consent of the
Bank, which consent the Bank shall not unreasonably withhold, condition or
delay.
 
6.12        Double Negative Pledge.
 
The Borrowers shall not enter into or suffer to exist any agreement with any
Person, other than in connection with this Agreement or any other agreement by
and between the Borrowers and the Bank that prohibits or limits the ability of
the Borrowers to create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind, real or personal, tangible or
intangible (including, but not limited to, Equity Interests) of the Borrower.
 
 
-39-

 
 
6.13        Sale/Leaseback.
 
The Borrowers shall not enter into any agreement with any party (“Lender”) to
provide for the leasing by any Borrower of real or personal property that has
been or is to be sold or transferred by the Borrowers to such Lender, or to any
Person to whom funds have been or will be advanced by such Lender on the
security of such property or the rental obligations of the Borrowers with
respect to such property.
 
6.14        Ownership and Control.
 
The Borrowers shall not cause or permit, directly or indirectly, any change in
the control of Webmayhem or Pair Networks. For purposes of this Section, a
change in control of Webmayhem or Pair Networks means: (a) the failure of Libsyn
to own, directly or indirectly, all of the outstanding Equity Interests in such
entity; or (b) the failure of Libsyn to be able to elect or appoint a majority
of the directors or managers (or other governing body) of such entity.
 
6.15        Fiscal Year.
 
The Borrowers shall not change their fiscal year from a calendar year or elect
to be designated as an entity other than its current tax designation without the
prior written consent of the Bank.
 
6.16        Modifications to Material Documents.
 
The Borrowers shall not amend in any respect their organizational documents, the
Management Fee Agreement, or the material terms of any material contracts
without the prior written consent of the Bank.
 
ARTICLE VII
 
DEFAULTS
 
7.01        Events of Default.
 
An Event of Default means the occurrence or existence of one or more of the
following events or conditions (whatever the reason for such Event of Default
and whether voluntary, involuntary or effected by operation of Law):
 
(a)       The Borrowers shall fail to pay when due any principal of any Loan
(including scheduled installments, mandatory prepayments or any payment due at
maturity), or shall fail to pay within five (5) days of the due date any
interest on any Loan, or any other amount payable to or on behalf of the Bank
pursuant to this Agreement, the Notes or any other Loan Document; or
 
(b)       Any representation or warranty made by the Borrowers under this
Agreement or any of the other Loan Documents, or any statement made by any
Borrower in any financial statement, certificate, report, exhibit or document
furnished to the Bank pursuant to this Agreement or the other Loan Documents,
shall prove to have been false or misleading in any material respect as of the
time made; or
 
(c)       Any Borrower shall default in the performance or observance of any
covenant, condition, provision or duty contained in this Agreement, any Note or
any other Loan Document (not constituting an Event of Default under any other
provision of this Section 7.01); or
 
 
 
-40-

 
 
 
 
(d)           The Bank’s security interest or Lien under the Security Agreement
or any of the other Loan Documents is or shall become unperfected or invalid; or
 
(e)       Any Borrower, or any Affiliate of any Borrower (as principal or
guarantor or other surety), shall fail to pay any Indebtedness owed to the Bank,
or any Affiliate of the Bank, other than the Loans, after giving effect to any
applicable grace period in the applicable loan documents; or
 
(f)       Any Borrower shall (i) default (as principal or guarantor or other
surety) in any payment of principal of or interest on any obligation (or set of
related obligations) to a third party for borrowed money or, if any obligation
(or set of related obligations) is or are payable or repayable on demand, shall
fail to pay or repay such obligation or obligations when demanded, or (ii)
default in the observance of any other covenant, term or condition contained in
any agreement or instrument by which an obligation (or set of related
obligations) to a third party is or are created, secured or evidenced, if the
effect of such default is to cause, or permit the holder or holders of such
obligation or obligations (or a trustee or agent on behalf of such holder or
holders) to cause, all or part of such obligation or obligations to become due
before its or their otherwise stated maturity; or
 
(g)           One or more judgments or decrees is entered against any Borrower
by a court of competent jurisdiction involving, in the aggregate, a liability in
an amount in excess of Three Hundred Thousand Dollars ($300,000.00) and all such
judgments or decrees have not been vacated, discharged, stayed or bonded pending
appeal within thirty (30) days from the entry thereof; or
 
(h)           A writ or warrant of attachment, garnishment, execution, distraint
or similar process involving an aggregate amount of money in excess of Three
Hundred Thousand Dollars ($300,000.00) shall have been issued against any
Borrower or any property of any Borrower, which shall have remained
undischarged, unvacated, unbounded, or unstayed pending appeal for a period of
thirty (30) consecutive days from date of issue or levy; or
 
(i)       Any Person shall obtain a final, unappealable order or decree in any
court of competent jurisdiction enjoining or prohibiting the carrying out of the
terms and conditions hereof or of any other Loan Document; or
 
(j)       Any Borrower shall assign this Agreement, the Notes or its right to
receive any Loan hereunder; or
 
(k)           The indictment of any Borrower under any criminal statute, or the
commencement of a criminal proceeding against any Borrower, or the commencement
of a civil proceeding against any Borrower, which, if such civil proceeding were
determined adversely to the Borrower, would have a Material Adverse Effect, and
if such civil proceeding is not dismissed within ninety (90) days of its
commencement; or
 
(l)       The Bank shall have determined (which determination shall be
conclusive) that a Material Adverse Change has occurred such that the prospect
of payment or performance of any covenant, agreement or duty under this
Agreement, the Notes or any of the other Loan Documents is impaired or that the
Bank is insecure; or
 
(m)           (i) A Termination Event with respect to a Plan shall occur, (ii)
any Person shall engage in any Prohibited Transaction or Reportable Event
involving any Plan, (iii) an accumulated funding deficiency, whether or not
waived, shall exist with respect to any Plan, (iv) the Borrowers or any ERISA
Affiliate shall be in “Default” (as defined in Section 4219(c)(5) of ERISA) with
respect to payments due to a multi-employer Plan resulting from such Borrower’s
or any ERISA Affiliate’s complete or partial withdrawal (as described in Section
4203 or 4205 of ERISA) from such Plan or (v) any other event or condition shall
occur or exist with respect to a single employer Plan, except that no such event
or condition shall constitute an Event of Default if it, together with all other
events or conditions at the time existing, would not subject such Borrower to
any tax, penalty, debt or liability which, alone or in the aggregate, would have
a Material Adverse Effect; or
 
 
 
-41-

 
 
 
 
(n)           Any provision of any Loan Document shall at any time for any
reason cease to be valid and binding and enforceable against any Borrower other
than as a result of any action or omission of the Bank; or
 
(o)           The validity, binding effect or enforceability of any Loan
Document against any party thereto shall be contested by any Borrower; or
 
(p)           Any Borrower shall deny that it has any, or any further, liability
or obligation under any Loan Document; or
 
(q)           Any Loan Document shall be terminated, invalidated or set aside,
or be declared ineffective or inoperative or in any way cease to give or provide
to the Bank the benefits purported to be created thereby, other than as a result
of any action or omission of the Bank; or
 
(r)       A proceeding shall be instituted in respect of any Borrower seeking
any of the following remedies, provided that, if such proceeding is an
involuntary proceeding, the same shall not have been stayed or dismissed within
ninety (90) days of commencement:
 
(i)           seeking to have an order for relief entered or seeking a
declaration or entailing a finding that any Borrower is insolvent or a similar
declaration or finding, or seeking dissolution, winding-up, charter revocation
or forfeiture, liquidation, reorganization, arrangement, adjustment, composition
or other similar relief with respect to the Borrower, its assets or debts under
any Law relating to bankruptcy, insolvency, relief of debtors or protection of
creditors, termination of legal entities or any other similar Law now or
hereinafter in effect; or
 
(ii)           seeking appointment of a receiver, trustee, custodian,
liquidator, assignee, sequestrator or other similar official for any Borrower or
for all or any substantial part of its property; or
 
(s)       any Borrower shall become insolvent, shall become generally unable to
pay its debts as they become due, shall voluntarily suspend transaction of its
business, shall make a general assignment for the benefit of creditors, or shall
consent to any order for relief, declaration, finding or relief described in
Section 7.01(s) of this Agreement, or shall consent to the appointment or to the
taking of possession by any official or other person of all or any substantial
part of its property whether or not any proceeding is instituted, shall
dissolve, wind-up or liquidate itself or any substantial part of its property,
or shall take any action in furtherance of any of the foregoing.
 
7.02           Consequences of an Event of Default.
 
(a)       If an Event of Default specified in subsections (a) through (q) of
Section 7.01 of this Agreement occurs and continues or exists beyond any
applicable notice, cure or grace period, the Bank will be under no further
obligation to make Loans and may at its option demand the unpaid principal
amount of the Notes, interest accrued on the unpaid principal amount thereof and
all other amounts owing by the Borrowers under this Agreement, the Notes and the
other Loan Documents to be immediately due and payable without presentment,
protest or further demand or notice of any kind, all of which are expressly
waived, and an action for any amounts due shall accrue immediately.
 
 
 
-42-

 
 
 
 
(b)           If an Event of Default specified in subsections (r) or (s) of
Section 7.01 of this Agreement occurs, the Bank will be under no further
obligation, if any, to make Loans and the unpaid principal amount of the Notes,
interest accrued thereon and all other amounts owing by the Borrowers under this
Agreement, the Notes and the other Loan Documents shall automatically become
immediately due and payable without presentment, demand, protest or notice of
any kind, all of which are expressly waived, and an action for any amounts due
shall accrue immediately.
 
7.03           Other Remedies.
 
(a)           If an Event of Default shall occur and be continuing the Bank
shall have the right, in addition to all other rights and remedies available to
it, without notice to the Borrower, to set-off against and apply to the then
unpaid balance of all the Loans and all other Obligations against any debt owing
to, and any other funds held in any manner for the account of, the Borrowers by
the Bank, including all funds in all deposit accounts (whether time or demand,
general or special, provisionally credited or finally credited, or otherwise)
now or hereafter maintained by any Borrower for its own account (but not
including funds held in custodian or trust accounts) with the Bank. Such right
shall exist whether or not the Bank shall have made any demand under this
Agreement or any other Loan Document, whether or not such debt owing to or funds
held for the account of the Borrower is or are matured or unmatured and
regardless of the existence or adequacy of any Collateral, guaranty or any other
security, right or remedy available to any Bank.
 
(b)           If an Event of Default shall occur and be continuing, and whether
or not the Bank shall have accelerated the maturity of Loans, the Bank may
proceed to protect and enforce its rights by suit in equity, action at law
and/or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement or the other Loan Documents,
including as permitted by applicable Law the obtaining of the appointment of a
receiver.
 
(c)           In addition to all of the rights and remedies contained in this
Agreement or in any of the other Loan Documents, the Bank shall have all of the
rights and remedies of a secured party under the UCC or other applicable Law,
all of which rights and remedies shall be cumulative and non-exclusive, to the
extent permitted by Law. The Bank may exercise all post-default rights granted
to the Bank under the Loan Documents or applicable Law.
 
(d)           Any notice required to be given by the Bank of a sale, lease, or
other disposition of the Collateral or any other intended action by the Bank, if
given ten (10) days prior to such proposed action, shall constitute commercially
reasonable and fair notice thereof to the Borrower.
 
(e)           The remedies in this Article VII are in addition to, not in
limitation of, any other right, power, privilege or remedy, either at law, in
equity or otherwise, to which the Bank may be entitled.
 
 
 
-43-

 
 
 
 
ARTICLE VIII
 
 
 
MISCELLANEOUS
 
8.01           Business Days.
 
Except as otherwise provided in this Agreement, whenever any payment or action
to be made or taken under this Agreement, or under the Notes or under any of the
other Loan Documents is stated to be due on a day which is not a Business Day,
such payment or action will be made or taken on the next following Business Day
and such extension of time will be included in computing interest or fees, if
any, in connection with such payment or action.
 
8.02           Amendments and Waivers.
 
The Bank and the Borrowers may from time to time enter into agreements amending,
modifying or supplementing this Agreement, the Notes or any other Loan Document
or changing the rights of the Bank or of the Borrowers under this Agreement,
under the Notes or under any other Loan Document and the Bank may from time to
time grant waivers or consent to a departure from the due performance of the
obligations of the Borrowers under this Agreement, under the Notes or under any
other Loan Document. Any such agreement, waiver or consent must be in writing
and will be effective only to the extent specifically set forth in such writing.
In the case of any such waiver or consent relating to any provision of this
Agreement, any Event of Default or Potential Default so waived or consented to
will be deemed to be cured and not continuing, but no such waiver or consent
will extend to any other or subsequent Event of Default or Potential Default or
impair any right consequent thereto.
 
8.03           No Implied Waiver;Cumulative Remedies.
 
No course of dealing and no delay or failure of the Bank in exercising any
right, power or privilege under this Agreement, the Notes or any other Loan
Document will affect any other or future exercise of any such right, power or
privilege or exercise of any other right, power or privilege except as and to
the extent that the assertion of any such right, power or privilege shall be
barred by an applicable statute of limitations; nor shall any single or partial
exercise of any such right, power or privilege or any abandonment or
discontinuance of steps to enforce such a right, power or privilege preclude any
further exercise of such right, power or privilege or of any other right, power
or privilege. The rights and remedies of the Bank under this Agreement, the
Notes or any other Loan Document are cumulative and not exclusive of any rights
or remedies that the Bank would otherwise have.
 
8.04           Notices.
 
All notices, requests, demands, directions and other communications
(collectively “Notices”) under the provisions of this Agreement or the Notes
must be in writing unless otherwise expressly permitted under this Agreement and
must be sent by first-class or first-class express mail or by private overnight
or next Business Day courier, in all cases with charges prepaid, and any such
properly given Notice will be effective when received. All Notices will be sent
to the applicable party at the addresses stated below or in accordance with the
last unrevoked written direction from such party to the other parties.
 
 
 
-44-

 
 
 
 
If to the Borrowers:             Liberated Syndication Inc.
5001 Baum Blvd., Ste., 770
Pittsburgh, PA 15213
Attn: Christopher J. Spencer, CEO
 
and a copy to                       Cohen & Grigsby, P.C.
625 Liberty Avenue
Pittsburgh, PA 15222-3152
Attn: Paul DeRosa
 
If to Bank: 
First Commonwealth Bank
437 Grant Street
Frick Building, Suite 1600
Pittsburgh, PA 15219
Attn: Brian J. Sohocki
Facsimile, for purposes of Loan Requests Only: (412) 690-2206
 
and copy to: 
Gregory D. Cribbs
Babst, Calland, Clements and Zomnir, P.C.
Two Gateway Center
Pittsburgh, PA 15222
 
8.05        Expenses; Taxes; Attorney’s Fees.
 
The Borrowers agree to pay or cause to be paid and to save the Bank harmless
against liability for the payment of all reasonable out-of-pocket expenses
including, but not limited to, reasonable fees and expenses of outside counsel
and paralegals for the Bank, incurred by the Bank from time to time (i) arising
in connection with the preparation, execution, delivery and performance of this
Agreement, the Notes and the other Loan Documents, (ii) relating to any
requested amendments, waivers or consents to this Agreement, the Notes or any of
the other Loan Documents and (iii) arising in connection with the Bank’s
enforcement or preservation of rights under this Agreement, the Notes or any of
the other Loan Documents including, but not limited to, such expenses as may be
incurred by the Bank in the collection of the outstanding principal amount of
the Loans. The Borrowers agree to pay all stamp, document, transfer, recording
or filing taxes or fees and similar impositions now or in the future determined
in good faith by the Bank to be payable in connection with this Agreement, the
Notes or any other Loan Document. The Borrowers agree to save the Bank harmless
from and against any and all present or future claims, liabilities or losses
with respect to or resulting from any omission to pay or delay in paying any
such taxes, fees or impositions. In the event of a determination adverse to any
Borrower of any action at Law or suit in equity in relation to this Agreement,
the Notes or the other Loan Documents, the Borrowers will pay, in addition to
all other sums which the Borrowers may be required to pay, a reasonable sum for
outside attorneys’ and paralegals’ fees incurred by the Bank or the holder of
any Note in connection with such action or suit. All payments due from the
Borrowers under this Section 8.05 will be added to and become part of the
Obligations until paid in full.
 
8.06           Proceedings, Etc.
 
All proceedings taken in connection with the transactions provided for herein
including, without limitation, any surveys, appraisals and documents required or
contemplated by this Agreement, the person responsible for the execution and
preparation thereof, all sureties, all insurers and the forms of guaranties and
policies of insurance required hereby, shall be satisfactory in form, scope and
content to the Bank.
 
 
 
-45-

 
 
 
 
8.07           No Third Party Rights.
 
Nothing in this Agreement, whether express or implied, shall be construed to
give any person other than the parties hereto any legal or equitable right,
remedy or claim under or in respect of this Agreement, which is intended for the
sole use and benefit of the parties hereto.
 
8.08           Severability.
 
The provisions of this Agreement are intended to be severable. If any provision
of this Agreement is held invalid or unenforceable in whole or in part in any
jurisdiction, such provision shall, as to such jurisdiction, be ineffective to
the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability of the provision in any other
jurisdiction or the remaining provisions of this Agreement in any jurisdiction.
 
8.09           Governing Law; Consent to Jurisdiction.
 
This Agreement will be deemed to be a contract under the Laws of the
Commonwealth of Pennsylvania and for all purposes shall be governed by and
construed and enforced in accordance with the substantive Laws, and not the laws
of conflicts, of said Commonwealth. The Borrowers consent to the exclusive
jurisdiction and venue of the federal and state courts located in the
Commonwealth of Pennsylvania, in any action on, relating to or mentioning this
Agreement, the Notes, the other Loan Documents or any one or more of them;
provided, however, that the Bank may commence and pursue any action against the
Borrower, or enforce its rights against any Collateral, in any other
jurisdiction.
 
8.10           Prior Understandings.
 
This Agreement, the Notes and the other Loan Documents supersede all prior
understandings and agreements, whether written or oral, among the parties
relating to the transactions provided for in this Agreement, the Notes and the
other Loan Documents.
 
8.11           Duration; Survival.
 
All representations and warranties of the Borrowers contained in this Agreement
or made in connection with this Agreement or any of the other Loan Documents
shall survive the making of, and will not be waived by the execution and
delivery of, this Agreement, the Notes or the other Loan Documents, by any
investigation by the Bank, or the making of any Loan. Notwithstanding the
termination of this Agreement or the occurrence of an Event of Default, all
covenants and agreements of the Borrowers will continue in full force and effect
from and after the date of this Agreement so long as the Borrowers may borrow
under this Agreement and until payment in full of the Notes, interest thereon,
and all fees and other obligations of the Borrowers under this Agreement or the
Notes. Without limitation, it is understood that all obligations of the
Borrowers to make payments to or indemnify the Bank will survive the payment in
full of the Notes and of all other obligations of the Borrowers under this
Agreement, the Notes and the other Loan Documents.
 
8.12           Counterparts.
 
This Agreement may be executed in any number of counterparts and by the
different parties to this Agreement on separate counterparts each of which, when
so executed, will be deemed an original, but all such counterparts will
constitute but one and the same instrument. Delivery of an executed counterpart
of this Agreement electronically or by facsimile shall be effective as delivery
of an originally executed counterpart of this Agreement.
 
 
 
-46-

 
 
 
 
8.13           Successors and Assigns.
 
This Agreement will be binding upon and inure to the benefit of the Bank, the
Borrowers and their respective successors and assigns, except that the Borrowers
may not assign or transfer any of its rights under this Agreement.
 
8.14           No Third Party Beneficiaries.
 
The rights and benefits of this Agreement and the other Loan Documents are not
intended to, and shall not, inure to the benefit of any third party.
 
8.15           Participation and Assignment.
 
The Bank may from time to time participate, sell or assign all or any part of
the Loans made by the Bank or which may be made by the Bank, or its right, title
and interest in the Loans or in or to this Agreement, to another lending office,
lender or financial institution without notice to the Borrower. Except to the
extent otherwise required by the context of this Agreement, the word “Bank”
where used in this Agreement means and includes any holder of a Note originally
issued to the Bank and each such holder of a Note will be bound by and have the
benefits of this Agreement, the same as if such holder had been a signatory to
this Agreement. In connection with any such sale, assignment or grant of
participation, the Bank may make available to any prospective purchaser,
assignee or participant any information relative to the Borrowers in the Bank’s
possession.
 
8.16           Exhibits.
 
All exhibits and schedules attached to this Agreement are incorporated and made
a part of this Agreement.
 
8.17           Headings.
 
The section headings contained in this Agreement are for convenience only and do
not limit or define or affect the construction or interpretation of this
Agreement in any respect.
 
8.18           Indemnity.
 
In addition to the payment of expenses pursuant to Section 8.05 hereof, whether
or not the transactions contemplated hereby shall be consummated, the Borrowers
agree to indemnify, pay and hold the Bank and the officers, directors,
employees, agents, consultants, auditors, affiliates and attorneys of the Bank
(collectively called the “Indemnitees”), harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of outside counsel for such
Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not such Indemnitee shall be
designated a party thereto) that is imposed on, incurred by, or asserted against
that Indemnitee, in any manner relating to or arising out of this Agreement or
the other Loan Documents, the consummation of the transactions contemplated by
this Agreement, the statements contained in the commitment letters, if any,
delivered by the Bank, the Bank’s agreement to make the Loans hereunder, the use
or intended use of the proceeds of any of the Loans or the exercise of any right
or remedy hereunder or under any of the other Loan Documents, any error, failure
or delay in the performance of any of the Bank’s obligations under this
Agreement caused by natural disaster, fire, war, strike, civil unrest, error or
inoperability of communication equipment or lines or any other circumstances
beyond the control of the Bank or actions taken by the Bank which were
reasonably believed by the Bank to be taken pursuant to and in compliance with
this Agreement including, but not limited to, actions taken by the Bank to amend
or cancel any funds transfer instructions or any decision by the Bank to effect
or not to effect the transfer as provided in this Agreement, or any other such
action taken by the Bank in good faith pursuant to its responsibilities under
this Agreement (the “Indemnified Liabilities”); provided, however, that the
Borrowers shall have no obligation to an Indemnitee hereunder with respect to
Indemnified Liabilities arising from the gross negligence or willful misconduct
of that or another Indemnitee as finally determined by a court of competent
jurisdiction.
 
 
 
-47-

 
 
 
 
8.19           Limitation of Liability.
 
To the fullest extent permitted by Law, no claim may be made by the Borrowers
against the Bank or any affiliate, director, officer, employee, attorney or
agent of the Bank for any special, incidental, consequential or punitive damages
in respect of any claim arising from or relating to this Agreement or any other
Loan Document or any statement, course of conduct, act, omission or event
occurring in connection herewith or therewith (whether for breach of contract,
tort or any other theory of liability). The Borrowers hereby waive, release and
agree not to sue upon any claim for any such damages, whether such claim
presently exists or arises hereafter and whether or not such claim is known or
is suspected to exist in its favor. This Section 8.19 shall not limit any rights
of the Borrowers arising solely out of willful misconduct as finally determined
by a court of competent jurisdiction.
 
8.20           Confidentiality.
 
(a)       General. The Bank agrees to keep confidential all information obtained
from the Borrowers that is nonpublic and confidential or proprietary in nature
(including any information a Borrower specifically designates as confidential),
except as provided below, and to use such information only in connection with
this Agreement and for the purposes contemplated hereby. The Bank shall be
permitted to disclose such information (i) to outside legal counsel, accountants
and other professional advisors who need to know such information in connection
with the administration and enforcement of this Agreement, subject to the
agreement of such Persons to maintain the confidentiality, (ii) to assignees and
participants, and prospective assignees and participants, (iii) to the extent
requested by any bank regulatory authority or, with notice to the Borrower, as
otherwise required by applicable Law or by any subpoena or similar legal
process, or in connection with any investigation or proceeding arising out of
the transactions contemplated by this Agreement or the other Loan Documents,
(iv) if it becomes publicly available other than as a result of a breach of this
Agreement or becomes available from a source not known to be subject to
confidentiality restrictions, or (v) if the Borrowers shall have consented to
such disclosure.
 
(b)           Sharing Information with Affiliates of the Bank. The Borrowers
acknowledge that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrowers or one or more of
their Affiliates (in connection with this Agreement or otherwise) by the Bank or
by one or more subsidiaries or Affiliates of the Bank and the Borrowers hereby
authorize the Bank to share any information delivered to the Bank by the
Borrowers pursuant to this Agreement, or in connection with the decision of the
Bank to enter into this Agreement, to any such subsidiary or Affiliate of the
Bank, it being understood that any such subsidiary or Affiliate of the Bank
receiving such information shall be bound by the provisions of this Section as
if it were a Bank hereunder. Such authorization shall survive the repayment of
the Loans.
 
8.21           Payment of Obligations; Joint and Several Obligations of
Borrowers.
 
The Borrowers shall be jointly and severally liable for the Obligations in
connection with Loans. Without limiting the generality of the foregoing, each
Borrower hereby acknowledges and agrees that any and all actions, inactions or
omissions by any one of the Borrowers in connection with, related to or
otherwise affecting the Loans are the obligations of, and inure to and are
binding upon, each and all of the Borrowers, jointly and severally.
 
 
-48-

 
 
 
 
8.22           Relative Priority of Security Interests; Limitation of Certain
Liabilities.
 
To the extent any portion of the Obligations of a Borrower may be determined by
final order of a court of competent jurisdiction to be in the nature of the
obligations of a surety (the “Suretyship Portion”), any security interests in
any assets of such Borrower securing the Suretyship Portion shall be subordinate
to the security interests in the assets of such Borrower securing the remaining
portion of the Obligations. If the Suretyship Portion would otherwise be held or
determined to be void, invalid or unenforceable on account of its amount,
notwithstanding any other provision of this Agreement to the contrary, the
aggregate amount of such liability shall, without any further action by the
Bank, the Borrowers or any other Person, be automatically limited and reduced to
the highest amount which is valid and enforceable as determined in such action
or proceeding.
 
8.23           Waiver of Trial by Jury.
 
THE BORROWERS EXPRESSLY, KNOWINGLY AND VOLUNTARILY WAIVE ALL BENEFIT AND
ADVANTAGE OF ANY RIGHT TO A TRIAL BY JURY, AND WILL NOT AT ANY TIME INSIST UPON,
OR PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A
TRIAL BY JURY IN ANY ACTION ARISING IN CONNECTION WITH THIS AGREEMENT, THE NOTES
OR ANY OF THE OTHER LOAN DOCUMENTS.
 
 
-49-

 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed and delivered this Agreement as of the date set forth at the beginning
of this Agreement as a document under seal.
 
LIBERATED SYNDICATION INC.
 
 
 
By:
Name:
Title:
 
 
 
WEBMAYHEM, INC.
 
 
 
By:
Name:
Title:
 
 
 
PAIR NETWORKS, INC.
 
 
 
By:
Name:
Title:
 
 
 
 
FIRST COMMONWEALTH BANK
 
 
 
By:                                                                
Brian J. Sohocki, Senior Vice President
.
.
 
 
 
 


[Loan Agreement Signature Page]
 

 

 
 
SCHEDULE 1.1(A)
PRICING GRID
 
Level
Borrowers’ Cash Balance
Applicable LIBOR Margin
Applicable Prime Rate Margin
Unused Facility Fee
Letter of Credit Fee
I
< $6,000,000.00
1.75%
0.75%
0.25%
1.75%
II
≥ $6,000,000.00
< $9,000,000.00
1.50%
0.50%
0.20%
1.50%
III
> $9,000,000.00
1.25%
0.25%
0.15%
1.25%

 
For purposes of determining the Applicable Margin and fees:
 
(a)       The Applicable Margin, Unused Facility Fee and Letter of Credit Fee as
of the Closing Date shall be determined based on the Borrowers’ Cash Balance as
of the Closing Date as shown on the Closing Date Compliance Certificate.
 
(b)       The Applicable Margin, Unused Facility Fee and Letter of Credit Fee
shall be recomputed as of the end of the fiscal quarter ending March 31, 2018
and each fiscal quarter ending thereafter based on the Borrowers’ Cash Balance
as of such fiscal quarter end. Any increase or decrease in the Applicable
Margin, Unused Facility Fee and Letter of Credit Fee computed as of a quarter
end shall be effective on the date on which the Compliance Certificate
evidencing such computation is due to be delivered under Section 5.01(c) of the
Loan Agreement. If a Compliance Certificate is not delivered when due in
accordance with the Loan Agreement, then the rates in Level I shall apply as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.
 
(c)       If, as a result of any restatement of or other adjustment to the
financial statements of the Borrowers or for any other reason, the Borrowers
determine or the Bank determines that (i) the Borrowers’ Cash Balance as
calculated by the Borrowers as of any applicable date was inaccurate, and (ii) a
proper calculation of Borrowers’ Cash Balance would have resulted in higher
pricing for such period, the Borrowers shall immediately and retroactively be
obligated to pay to the Bank, promptly on demand by the Bank (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrowers under the Bankruptcy Code of the United States, automatically and
without further action by the Bank), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period. If any inaccurate financial
statement or Compliance Certificate would, if corrected, have led to the
application of a lower Applicable Margin for any period for which interest has
already been paid, Bank shall not be required to refund or return any portion of
such interest, but instead, the amount by which the interest actually paid by
the Borrowers exceeds the amount that would have been paid had the correct
Applicable Margin been applied shall be credited against the next payment(s) due
from Borrowers. This paragraph shall not limit the rights of the Bank, under
Section 2.04(e) or Article VII. The Borrowers’ obligations under this paragraph
shall survive the termination of the Commitments and the repayment of all other
Obligations hereunder.
 

 

 
SCHEDULE 3.06
OWNERSHIP AND CONTROL
 
 
Liberated Syndication Inc.
 
Common Stock
Authorized: 200,000,000
Issued and Outstanding as of date of close – 29,565,008
Assumes 1,599,148 common shares issued to Seller at closing ($2,500,000 / $1.56)
 
Preferred Stock
Authorized: 10,000,000
Issued and Outstanding as of date of close – zero
 
 
 
Webmayhem, Inc. – Liberated Syndication Inc. owns 100% of the issued and
outstanding shares of Webmayhem, Inc.
 
pair Networks, Inc. – Liberated Syndication Inc. owns 100% of the issued and
outstanding shares of pair Networks, Inc.
 
 

 
SCHEDULE 3.07
OFFICERS, DIRECTORS AND BUSINESS
 
 
 
The following serve in the noted capacity for Liberated Syndication Inc.,
Webmayhem Inc, and pair Networks, Inc.
 
Christopher J. Spencer, Chief Executive Officer and Chairman of the Board
 
John Busshaus, Chief Financial Officer
 
Denis Yevstifeyey, Director
 
Douglas Polinksy, Director
 
J. Gregory Smith, Director
 
 
 
Liberated Syndication Inc. is the parent company for the wholly owned
subsidiaries: Webmayhem Inc and pair Networks, Inc. Webmayhem dba Libsyn
provides podcast hosting and distribution services. pair Networks, Inc. provides
web hosting, domain registration and security services.
 
 

 
SCHEDULE 3.15
PATENTS, LICENSES, FRANCHISES
 
 
 
None.
 

 
SCHEDULE 6.01
LIENS
 
 
 
Capital lease for Emerson Batteries. Please see below on Indebtedness Schedule
6.02.
 

 
SCHEDULE 6.02
INDEBTEDNESS
 
 
 
 
Master Lease No. 2014254 dated August 22, 2014 between pair Networks, Inc and
First American Commercial Bancorp, Inc.
 
 
 

 
EXHIBIT A
 
FORM OF LOAN REQUEST
 
(See attached)
 
 
 

 
LOAN REQUEST
 
TO: 
First Commonwealth Bank
437 Grant Street
Frick Building, Suite 1600
Pittsburgh, PA 15219
Attention:  Brian J. Sohocki
 
FROM: 
Liberated Syndication Inc. (“Borrower”)
 
RE: 
Loan Agreement dated as of December 27, 2017, between the Borrowers and the Bank
(as the same may be further amended, restated, modified or supplemented, the
“Loan Agreement”)
 
Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them in the Loan Agreement.
 
1.           
Pursuant to the Loan Agreement, the undersigned irrevocably requests [check one
box under 1(a) below and fill in blank space next to the box as appropriate]:
 
1(a)    

☐            
New Revolving Credit Loan OR
 
☐ 
Renewal of the LIBOR Rate Option applicable to an outstanding Revolving Credit
Loan originally made on _______________ OR
 
☐ 
Conversion of the Prime Rate Option applicable to an outstanding Revolving
Credit Loan originally made on ____________ to a Revolving Credit Loan to which
the LIBOR Rate Option applies, OR
 
☐ 
Conversion of the LIBOR Rate Option applicable to an outstanding Revolving
Credit Loan originally made on _____________ to a Revolving Credit Loan to which
the Prime Rate Option applies.
 
SUCH NEW, RENEWED OR CONVERTED LOAN SHALL BEAR INTEREST:
 
[Check one box under 1(b) below and fill in blank spaces in line next to box]:
 
1(b)(i) 
☐ 
Under the Prime Rate Option. Such Loan shall have a Borrowing Date of
___________________ (which date shall be (i) on the Business Day of the receipt
by the Bank by 1:00 p.m., Pittsburgh, Pennsylvania time, of this Loan Request
for making a new Revolving Credit Loan, renewing a Loan to which the Prime Rate
Option applies; or (ii) the last day of the preceding Interest Period for
converting a Loan to which the LIBOR Rate Option applies to a Loan to which the
Prime Rate Option applies), OR
 
      (ii) 
☐ 
Under the LIBOR Rate Option. Such Loan shall have a Borrowing Date of
___________________ (which date shall be two (2) Business Days subsequent to the
Business Day of the receipt by the Agent by 1:00 p.m., Pittsburgh, Pennsylvania
time, of this Loan Request for making a new Revolving Credit Loan, renewing a
Loan to which the LIBOR Rate Option applies, or converting a Revolving Credit
Loan to which the Prime Rate Option or the LIBOR Rate Option applies to a
Revolving Credit Loan to which the LIBOR Rate Option applies).
 
 
 

 
 
(c) 
In the case of a Loan under the LIBOR Rate Option, the Interest Period
applicable thereto shall be ____________ months [specify one (1), two (2), three
(3) or six (6) months].
 
2. 
Such Loan is in the principal amount of $____________________ or the principal
amount to be renewed or converted is $____________________.
 
As of the date hereof and the date of making of the above-requested Loans (and
after giving effect thereto): the Borrowers have performed and complied with all
covenants and conditions of the Loan Agreement; all of Borrower’s
representations and warranties therein are true and correct (except
representations and warranties which expressly relate solely to an earlier date
or time, which representations and warranties were true and correct on and as of
the specific dates or times referred to therein); no Event of Default or
Potential Default has occurred and is continuing or shall exist; and the making
of such Loan shall not contravene any Law applicable to the Borrower; and the
making of any Revolving Credit Loan shall not cause the aggregate amount of such
Loans to exceed the Borrowing Base.
 
 
 
The undersigned certifies to the Bank as to the accuracy of the foregoing.
 
 
 
LIBERATED SYNDICATION INC.
 
 
 
By: __________________________

Name:________________________

Title:_________________________
 
 

 
EXHIBIT B
 
FORM OF COMPLIANCE CERTIFICATE
 
(See attached)
 
 
 

 
 
COMPLIANCE CERTIFICATE
____________, 201__
 
 
First Commonwealth Bank
Corporate Banking
Frick Building, Suite 1600
437 Grant Street
Pittsburgh, PA 15219
Attn: Brian J. Sohocki
 
 
Dear Mr. Sohocki:
 
I refer to the Loan Agreement effective as of December 27, 2017 (as amended,
modified, supplemented or restated from time to time, the “Loan Agreement”)
among Liberated Syndication Inc., Webmayhem, Inc. and Pair Networks, Inc. (the
“Borrowers”), and First Commonwealth Bank (the “Bank”). Unless otherwise defined
herein, terms defined in the Loan Agreement are used herein with the same
meanings.
 
The undersigned does hereby certify on behalf of the Borrowers as of __________,
201__ (the “Report Date”), as follows:
 
1.            
CHECK ONE:
 
    ____ 
The annual audited financial statements of the Borrowers being delivered to the
Bank with this Compliance Certificate: (a) present fairly the financial position
of the Borrowers and their results of operations and cash flows for the most
recent fiscal year; and (b) comply with the reporting requirements for such
financial statements as set forth in the Loan Agreement.
 
OR
 
____ 
The quarterly financial statements of the Borrowers being delivered to the Bank
with this Compliance Certificate: (a) present fairly the financial position of
the Borrowers and their results of operations and cash flows for the most recent
month ending as of the Report Date and the fiscal year through that date,
prepared, and certified by the appropriate officer of Borrowers as having been
prepared, in accordance with GAAP consistently applied (subject to the absence
of footnotes and normal year-end adjustments), and (b) satisfy and comply with
the reporting requirements for such financial statements as set forth in the
Loan Agreement.
 
2. 
The representations and warranties of the Borrowers contained in Article III of
the Loan Agreement, and in each of the other Loan Documents, are true and
accurate on and as of the Report Date (except representations and warranties
which expressly relate solely to an earlier date or time, which representations
and warranties are true and correct on and as of the specific dates or times
referred to therein). The Borrowers are in compliance with, and since the date
of the most recent previously delivered Compliance Certificate has performed and
complied with, all covenants and conditions contained in the Loan Agreement.
 
 

 
 
3. 
No Event of Default or Potential Default exists on the Report Date; no Event of
Default or Potential Default has occurred or is continuing since the date of the
most recent previously delivered Compliance Certificate; no Material Adverse
Change has occurred since the date of the most recent previously delivered
Compliance Certificate; and no event has occurred or is continuing since the
date of the most recent previously delivered Compliance Certificate that may
reasonably be expected to result in a Material Adverse Change.
 
[NOTE: If any Event of Default, Potential Default, Material Adverse Change or
event which may reasonably be expected to result in a Material Adverse Change
has occurred or is continuing, set forth on an attached sheet the nature thereof
and the action which the Borrowers have taken, is taking or proposes to take
with respect thereto.]
 
4. 
Minimum Fixed Charge Coverage Ratio (Section 5.14(a)). (For periods beginning
with the fiscal quarter ending on March 31, 2018 and thereafter.) The Fixed
Charges Coverage Ratio is _____ to 1.0 for the period ended as of the Report
Date, which is not less than the permitted minimum ratio of 1.50 to 1.00 for the
relevant period, based on Adjusted EBITDA calculated as set forth in paragraph
4(A) below and Adjusted Fixed Charges calculated as set forth in paragraph 4(B)
below.
 
(A) 
Adjusted EBITDA for the period ending as of the Report Date equals
$________________, and is calculated by dividing EBITDA, determined as set forth
below, by the applicable divisor set forth in the Loan Agreement:
 
Net Income (loss) for such period
 $
Plus all deductions for depreciation, amortization and non-cash charges to Net
Income for such period
+ $
Plus Interest Expense deducted in computing net income (loss) for such period
+ $_______________
Plus all income, capital or profits taxes deducted in computing net income
(loss) for such period
+ $_______________
Plus any non-recurring costs permitted under the definition of EBITDA
+ $_______________
Equals EBITDA
= $

 
(B) 
Adjusted Fixed Charges for the period ending as of the Report Date equals
$______________, and is calculated by dividing Fixed Charges, determined as set
forth below, by the applicable divisor set forth in the Loan Agreement:
 
Required principal amortization for such period on the Obligations
   $
Plus net cash interest expense for such period
+ $
Plus income taxes paid or payable
+ $_______________
Plus Permitted Distributions paid in cash
+ $
Plus Fees paid during such period to the Bank
+ $
Plus Unfinanced Capital Expenditures
+ $_______________
Equals Fixed Charges
= $_______________

 
5. 
Minimum Liquidity. (Section 5.14(b)). Borrowers’ cash and Cash Equivalents
maintained at the Bank, as shown on the balance sheet accompanying this
Certificate, as of the Report Date totals $______________, which is not less
than the minimum amount required by the Loan Agreement.
 
 

 
 
 
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first set forth above.
 
LIBERATED SYNDICATION INC.
 
 
 
By: _____________________________________

Name: ___________________________________

Title: ____________________________________

 
 
 

 
